Exhibit 10.3





 

 

 

 

 

 

CEDAR FAIR, L.P.



and



KNOTT'S BERRY FARM

as Co-Issuers



 

 

 

 

NOTE PURCHASE AND

PRIVATE SHELF AGREEMENT



 

 

$50,000,000 6.68% Series B Notes due August 24, 2011

$25,000,000 Private Shelf Facility



 

 

 

Dated as of January 28, 1998



 

 

 

 

 

 

 

 

 

TABLE OF CONTENTS



(Not Part of Agreement)



Page



AUTHORIZATION OF ISSUE OF NOTES

1



1A. Authorization of Issue of Series B Notes 1

1B. Authorization of Issue of Shelf Notes 1



PURCHASE AND SALE OF NOTES

2



2A. Purchase and Sale of Series B Notes 2

2B(1). Facility 2

2B(2). Issuance Period 3

2B(3). Request for Purchase 3

2B(4). Rate Quotes 3

2B(5). Acceptance 3

2B(6). Market Disruption 4

2B(7). Closing 4

2B(8). Fees 5

2B(8)(i). Facility Fee 5

2B(8)(ii). Delayed Delivery Fee 5

2B(8)(iii). Cancellation Fee 5

2B(8)(iv). Structuring Fee 6



CONDITIONS OF CLOSING

6



3A. Opinion of Company's Counsel 6

3B. Opinion of Purchaser's Special Counsel 6

3C. Representations and Warranties; No Default 6

3D. Fees 7

3E. Purchase Permitted By Applicable Laws 7

3F. Proceedings 7

3G. Intercreditor Agreement 7



PREPAYMENTS

7



4A(1). Required Prepayments of Series B Notes 7

4A(2). Required Prepayments of Shelf Notes 7

4B(1). Optional Prepayment with Yield-Maintenance Amount 7

4B(2). Prepayment with Yield-Maintenance Amount

Pursuant to Intercreditor Agreement 8

4C. Notice of Optional Prepayment 8

4D. Application of Prepayments 8

4E. Retirement of Notes 8



AFFIRMATIVE COVENANTS

9



5A. Financial Statements 9

5B. Inspection of Property 10

5C. Covenant to Secure Note Equally 10

5D. Information Required by Rule 144A 11

5E. Compliance With Environmental Laws 11

5F. Maintenance of Insurance 11

5G. Minimum Assets 11

5H. Most Favored Covenant Status, etc. 11

5I. Senior Debt 12



NEGATIVE COVENANTS

12



6A. Lien, Debt and Other Restrictions 12

6A(1). Liens 12

6A(2). Debt 13

6A(3). Loans, Advances, Investments and Contingent Liabilities 13

6A(4). Sale of Stock and Debt of Subsidiaries 14

6A(5). Merger and Sale of Assets 15

6A(6). Transactions with Related Persons 15

6B. Issuance of Stock by Subsidiaries 16

6C. Bank Defined Indebtedness/Consolidated EBITDA Ratio 16

6D. Interest Coverage Ratio 16



EVENTS OF DEFAULT

16



7A. Acceleration 16

7B. Notice of Acceleration 19

7C. Other Remedies 19



REPRESENTATIONS, COVENANTS AND WARRANTIES

19



8A(1). Company Organization and Qualification 19

8A(2). Knott's Berry Farm Organization and Qualification 19

8B. Financial Statements 20

8C. Actions Pending 20

8D. Outstanding Debt 21

8E. Title to Properties 21

8F. Taxes 21

8G. Conflicting Agreements and Other Matters 21

8H. Offering of Notes 22

8I. Regulation G, etc. 22

8J. ERISA 22

8K. Governmental Consent 22

8L. Environmental Compliance 23

8M. Investment Company Status 23

8N. Disclosure 23

8O. Hostile Tender Offers 23



REPRESENTATIONS OF THE PURCHASERS

23



9A. Nature of Purchase 23

9B. Source of Funds 24



DEFINITIONS

24



10A. Yield-Maintenance Terms 24

10B. Other Terms 25

10C. Accounting Principles, Terms and Determinations 33



MISCELLANEOUS

33



11A. Note Payments 33

11B. Expenses 33

11C. Consent to Amendments 34

11D. Form, Registration, Transfer and Exchange of Notes;

Lost Notes 34

11E. Persons Deemed Owners; Participations 35

11F. Survival of Representations and Warranties;

Entire Agreement 35

11G. Successors and Assigns 35

11H. Notices 36

11I. Descriptive Headings 36

11J. Satisfaction Requirement 36

11K. Payments Due on Non-Business Days 36

11L. Limited Liability of Partners 36

11M. Independence of Covenants 37

11N. Severability 37

11O. Governing Law, Jurisdiction; Consent to Service

of Process 37

11P. Counterparts 37

11Q. Binding Agreement 38



JOINT AND SEVERAL OBLIGATIONS

38



12.1 Nature of Obligations 38

12.2 Failure of any Co-Issuer to Perform 38

12.3 Additional Undertaking 38

12.4 Joint and Several Obligations Unconditional, etc. 38

12.5 Co-Issuer's Obligations to Remain in Effect;

Restoration 39

12.6 Waiver of Acceptance, etc. 39

12.7 Subrogation 40

12.8 Effect of Stay 41

CEDAR FAIR, L.P.

One Causeway Drive

P.O. Box 5006

Sandusky, Ohio 44871

 

As of January 28, 1998

 

The Prudential Insurance Company

of America ("Prudential")

Each Prudential Affiliate (as hereinafter

defined) which becomes bound by certain

provisions of this Agreement as hereinafter

provided (together with Prudential, the

"Purchasers")

c/o Prudential Capital Group

Two Prudential Plaza

Suite 5600

Chicago, Illinois 60601

Ladies and Gentlemen:

The undersigned, Cedar Fair, L.P., a Delaware limited partnership (herein called
the "Company") and Knott's Berry Farm, a California general partnership
("Knott's Berry Farm"; the Company and Knott's Berry Farm are sometimes
hereinafter collectively referred to as the "Co-Issuers" and individually
referred to as a "Co-Issuer"), hereby jointly and severally agree with you as
set forth below. Reference is made to paragraph 10 hereof for definitions of
capitalized terms used herein and not otherwise defined herein.



1. AUTHORIZATION OF ISSUE OF NOTES.



1A. Authorization of Issue of Series B Notes. The Co-Issuers shall authorize the
issue of the senior promissory notes of the Co-Issuers (the "Series B Notes") in
the aggregate principal amount of $50,000,000, to be dated the date of issue
thereof, to mature August 24, 2011, to bear interest on the unpaid balance
thereof from the date thereof until the principal thereof shall have become due
and payable at the rate of 6.68% per annum and on overdue principal,
Yield-Maintenance Amount and interest at the rate specified therein, to be a
joint and several obligation of the Co-Issuers, and to be substantially in the
form of Exhibit A-1 attached hereto. The terms "Series B Note" and "Series B
Notes" as used herein shall include each Series B Note delivered pursuant to any
provision of this Agreement and each Series B Note delivered in substitution or
exchange for any such Series B Note pursuant to any such provision.



1B. Authorization of Issue of Shelf Notes. The Co-Issuers shall authorize the
issue of additional senior promissory notes of the Co-Issuers (the "Shelf
Notes") in the aggregate principal amount of $25,000,000, to be a joint and
several obligation of the Co-Issuers, to be dated the date of issue thereof, to
mature, in the case of each Shelf Note so issued, no more than 15 years after
the date of original issuance thereof, to have an average life, in the case of
each Shelf Note so issued, of no more than 12 years after the date of original
issuance thereof, to bear interest on the unpaid balance thereof from the date
thereof at the rate per annum, and to have such other particular terms, as shall
be set forth, in the case of each Shelf Note so issued, in the Confirmation of
Acceptance with respect to such Shelf Note delivered pursuant to paragraph
2B(5), and to be substantially in the form of Exhibit A-2 attached hereto. The
terms "Shelf Note" and "Shelf Notes" as used herein shall include each Shelf
Note delivered pursuant to any provision of this Agreement and each Shelf Note
delivered in substitution or exchange for any such Shelf Note pursuant to any
such provision. The terms "Note" and "Notes" as used herein shall include each
Series B Note and each Shelf Note delivered pursuant to any provision of this
Agreement and each Note delivered in substitution or exchange for any such Note
pursuant to any such provision. Notes which have (i) the same final maturity,
(ii) the same principal prepayment dates, (iii) the same principal prepayment
amounts (as a percentage of the original principal amount of each Note), (iv)
the same interest rate, (v) the same interest payment periods and (vi) the same
date of issuance (which, in the case of a Note issued in exchange for another
Note, shall be deemed for these purposes the date on which such Note's ultimate
predecessor Note was issued), are herein called a "Series" of Notes.



2. PURCHASE AND SALE OF NOTES.



2A. Purchase and Sale of Series B Notes. The Co-Issuers hereby jointly and
severally agree to sell to Prudential and, subject to the terms and conditions
herein set forth, Prudential agrees to purchase from the Co-Issuers $50,000,000
aggregate principal amount of Series B Notes at 100% of such aggregate principal
amount. On January 28, 1998 (herein called the "Series B Closing Day"), the
Co-Issuers will deliver to Prudential at the offices of Prudential Capital
Group, Two Prudential Plaza, Suite 5600, Chicago, Illinois 60601, one or more
Series B Notes registered in its name, evidencing the aggregate principal amount
of Series B Notes to be purchased by Prudential and in the denomination or
denominations specified with respect to Prudential in the Purchaser Schedule
attached hereto, against payment of the purchase price thereof by transfer of
immediately available funds for credit to the Company's account #10015-15467 at
Keybank N.A., 127 Public Square, Cleveland, Ohio 44114, ABA Routing Number 041
001 039.



2B(1). Facility. Prudential is willing to consider, in its sole discretion and
within limits which may be authorized for purchase by Prudential and Prudential
Affiliates from time to

time, the purchase of additional Notes pursuant to this Agreement. In the event
Prudential and the Company agree such additional Notes may be issued by the
Company as the sole obligor thereunder. The willingness of Prudential to
consider such purchase of additional Notes is herein called the "Facility". At
any time, the aggregate principal amount of Notes stated in paragraph 1, minus
the aggregate principal amount of Notes purchased and sold pursuant to this
Agreement prior to such time, minus the aggregate principal amount of Accepted
Notes (as hereinafter defined) which have not yet been purchased and sold
hereunder prior to such time is herein called the "Available Facility Amount" at
such time. NOTWITHSTANDING THE WILLINGNESS OF PRUDENTIAL TO CONSIDER PURCHASES
OF NOTES, THIS AGREEMENT IS ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT
NEITHER PRUDENTIAL NOR ANY PRUDENTIAL AFFILIATE SHALL BE OBLIGATED TO MAKE OR
ACCEPT OFFERS TO PURCHASE NOTES, OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH
RESPECT TO SPECIFIC PURCHASES OF NOTES, AND THE FACILITY SHALL IN NO WAY BE
CONSTRUED AS A COMMITMENT BY PRUDENTIAL OR ANY PRUDENTIAL AFFILIATE.



2B(2). Issuance Period. Notes may be issued and sold pursuant to this Agreement
until the earlier of (i) the third anniversary of the date of this Agreement and
(ii) the thirtieth day after Prudential shall have given to the Co-Issuers, or
the Co-Issuers shall have given to Prudential, a notice stating that it elects
to terminate the Facility (or if such thirtieth day is not a Business Day, the
Business Day next preceding such thirtieth day). The period during which Notes
may be issued and sold pursuant to this Agreement is herein called the "Issuance
Period".



2B(3). Request for Purchase. The Co-Issuers (or, if Prudential so agrees, the
Company) may from time to time during the Issuance Period make requests for
purchases of additional Notes (each such request being herein called a "Request
for Purchase"). Each Request for Purchase shall be made to Prudential by
telecopier and confirmed by nationwide overnight delivery service, and shall (i)
specify the aggregate principal amount of Notes covered thereby, which shall not
be less than $10,000,000 and not be greater than the Available Facility Amount
at the time such Request for Purchase is made, (ii) specify the principal
amounts, final maturities and principal payment dates and amounts, (iii) specify
the use of proceeds of such Notes, (iv) specify the proposed day for the closing
of the purchase and sale of such Notes, which shall be a Business Day during the
Issuance Period not less than 5 Business Days and not more than 25 Business Days
after the Acceptance Day (if any) with respect to such Request for Purchase, (v)
specify the number of the account and the name and address of the depository
institution to which the purchase prices of such Notes are to be transferred on
the Closing Day for such purchase and sale, (vi) certify that the
representations and warranties contained in paragraph 8 are true on and as of
the date of such Request for Purchase except to the extent of changes caused by
the transactions herein contemplated and that there exists on the date of such
Request for Purchase no Event of Default or Default and (vii) be substantially
in the form of Exhibit B attached hereto. Each Request for Purchase shall be in
writing and shall be deemed made when received by Prudential.



2B(4). Rate Quotes. Not later than three Business Days after the Co-Issuers (or,
if Prudential so agrees, the Company) shall have given Prudential a Request for
Purchase pursuant to paragraph 2B(3), Prudential may provide (by telephone
promptly thereafter confirmed by telecopier, in each case no earlier than 9:30
A.M. and no later than 1:30 P.M. New York City local time) interest rate quotes
for the several principal amounts, maturities, prepayment schedules and interest
payment periods of Notes specified in such Request for Purchase. Each quote
pursuant to this paragraph 2B(4) shall represent the fixed interest rate per
annum payable on the outstanding principal balance of such Notes until such
balance shall have become due and payable, at which Prudential or a Prudential
Affiliate would be willing to purchase such Notes at 100% of the principal
amount thereof.



2B(5). Acceptance. Within 30 minutes after Prudential shall have provided any
interest rate quotes pursuant to paragraph 2B(4) or such shorter period as
Prudential may specify to the Issuer (such period herein called the "Acceptance
Window"), the Issuer may, subject to paragraph 2B(6), elect to accept such
interest rate quotes. Such election shall be made by an Authorized Officer of
the Issuer notifying Prudential by telephone or telecopier within the Acceptance
Window (but not earlier than 9:30 A.M. or later than 2:00 P.M., New York City
local time) that the Issuer elects to accept such interest rate quotes,
specifying the Note (each such Note being herein called an "Accepted Note") as
to which such acceptance (herein called an "Acceptance") relates. The day the
Issuer notifies Prudential of an Acceptance with respect to any Accepted Notes
is herein called the "Acceptance Day" for such Accepted Notes. Any interest rate
quotes as to which Prudential does not receive an Acceptance within the
Acceptance Window shall expire, and no purchase or sale of Notes hereunder shall
be made based on such expired interest rate quotes. Subject to paragraph 2B(6)
and the other terms and conditions hereof, the Issuer agrees to sell to
Prudential or a Prudential Affiliate, and Prudential agrees to purchase, or to
cause the purchase by a Prudential Affiliate of, the Accepted Notes. As soon as
practicable following the Acceptance Day, the Issuer, Prudential and each
Prudential Affiliate which is to purchase any such Accepted Notes will execute a
confirmation of such Acceptance substantially in the form of Exhibit C attached
hereto (herein called a "Confirmation of Acceptance").



2B(6). Market Disruption. Notwithstanding the provisions of paragraph 2B(5), if
Prudential shall have provided interest rate quotes pursuant to paragraph 2B(5)
and thereafter, prior to the time an Acceptance with respect to such quotes
shall have been notified to Prudential in accordance with paragraph 2B(5), there
shall occur a general suspension, material limitation, or significant disruption
of trading in securities generally on the New York Stock Exchange or in the
market for U.S. Treasury securities or derivatives, then such interest rate
quotes shall expire, and no purchase or sale of Notes hereunder shall be made
based on such expired interest rate quotes. If the Issuer thereafter notifies
Prudential of the Acceptance of any such interest rate quotes, such Acceptance
shall be ineffective for all purposes of this Agreement, and Prudential shall
promptly notify the Issuer that the provisions of this paragraph 2B(6) are
applicable with respect to such Acceptance.



2B(7). Closing. Not later than 11:30 A.M. (New York City local time) on the
Closing Day for any Accepted Notes, the Issuer will deliver to Prudential or the
Prudential Affiliate listed in the Confirmation of Acceptance relating thereto
at the offices of Prudential Capital Group, Two Prudential Plaza, Suite 5600,
Chicago, Illinois 60601, the Notes to be purchased by such Purchaser in the form
of a single Accepted Note for the Accepted Notes which have exactly the same
terms (or such greater number of Notes in authorized denominations as such
Purchaser may request) dated the Closing Day and registered in such Purchaser's
name, against payment of the purchase price thereof by transfer of immediately
available funds for credit to the account specified by the Issuer in the Request
for Purchase of such Notes. If the Issuer fails to tender to any Purchaser the
Accepted Notes to be purchased by such Purchaser on the scheduled Closing Day
for such Accepted Notes as provided above in this paragraph 2B(7), or any of the
conditions specified in paragraph 3 shall not have been fulfilled by the time
required on such scheduled Closing Day, the Issuer shall, prior to 1:00 P.M.,
New York City local time, on such scheduled Closing Day notify such Purchaser in
writing whether (x) such closing is to be rescheduled (such rescheduled date to
be a Business Day during the Issuance Period not less than one Business Day and
not more than 10 Business Days after such scheduled Closing Day (the
"Rescheduled Closing Day") and certify to such Purchaser that the Issuer
reasonably believes that it will be able to comply with the conditions set forth
in paragraph 3 on such Rescheduled Closing Day and that the Issuer will pay the
Delayed Delivery Fee in accordance with paragraph 2B(8)(ii) or (y) such closing
is to be canceled as provided in paragraph 2B(8)(iii). In the event that the
Issuer shall fail to give such notice referred to in the preceding sentence,
Prudential (on behalf of each Purchaser) may at its election, at any time after
1:00 P.M., New York City local time, on such scheduled Closing Day, notify the
Company in writing that such closing is to be canceled as provided in paragraph
2B(8)(iii).



2B(8). Fees.



2B(8)(i). Facility Fee. The Issuer will pay to Prudential in immediately
available funds a fee (herein called the "Facility Fee") on each Closing Day
(other than the closing of the purchase and sale of the Series B Notes) in an
aggregate amount equal to 0.15% of the aggregate principal amount of Notes sold
on such Closing Day.



2B(8)(ii). Delayed Delivery Fee. If the closing of the purchase and sale of any
Accepted Note is delayed for any reason beyond the original Closing Day for such
Accepted Note (other than the failure of a Purchaser to fund the purchase of an
Accepted Note after all conditions to closing specified in paragraph 3 have been
timely satisfied), the Issuer will pay to Prudential (for the benefit of the
Purchasers) on the last Business Day of each calendar month, commencing with the
first such day to occur more than 30 days after the Acceptance Day for such
Accepted Note and ending with the last such day to occur prior to the
Cancellation Date or the actual closing date of such purchase and sale, and on
the Cancellation Date or actual closing date of such purchase and sale, a fee
(herein called the "Delayed Delivery Fee") calculated as follows:



(BEY - MMY) X DTS/360 X PA



where "BEY" means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Note; "MMY" means Money Market Yield, i.e., the yield per
annum on a commercial paper investment of the highest quality selected by
Prudential on the date Prudential receives notice of the delay in the closing
for such Accepted Notes having a maturity date or dates the same as, or closest
to, the Rescheduled Closing Day or Rescheduled Closing Days (a new alternative
investment being selected by Prudential each time such closing is delayed);
"DTS" means Days to Settlement, i.e., the number of actual days elapsed from and
including the originally scheduled Closing Day with respect to such Accepted
Note (in the case of the first such payment with respect to such Accepted Note)
or from and including the date of the next preceding payment (in the case of any
subsequent delayed delivery fee payment with respect to such Accepted Note) to
but excluding the date of such payment; and "PA" means Principal Amount, i.e.,
the principal amount of the Accepted Note for which such calculation is being
made. In no case shall the Delayed Delivery Fee be less than zero. Nothing
contained herein shall obligate any Purchaser to purchase any Accepted Note on
any day other than the Closing Day for such Accepted Note, as the same may be
rescheduled from time to time in compliance with paragraph 2B(7).



2B(8)(iii). Cancellation Fee. If the Issuer at any time notifies Prudential in
writing that the Issuer is canceling the closing of the purchase and sale of any
Accepted Note, or if Prudential notifies the Issuer in writing under the
circumstances set forth in the last sentence of paragraph 2B(7) that the closing
of the purchase and sale of any Accepted Note is to be canceled, or if the
closing of the purchase and sale of any Accepted Note is not consummated on or
prior to the last day of the Issuance Period (the date of any such notification,
or the last day of the Issuance Period, as the case may be, being herein called
the "Cancellation Date"), the Issuer will pay to Prudential (for the benefit of
the Purchasers) in immediately available funds an amount (the "Cancellation
Fee") calculated as follows:



PI X PA



where "PI" means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing (a) the excess of the ask price (as determined by
Prudential) of the Hedge Treasury Note(s) on the Cancellation Date over the bid
price (as determined by Prudential) of the Hedge Treasury Note(s) on the
Acceptance Day for such Accepted Note by (b) such bid price; and "PA" has the
meaning ascribed to it in paragraph 2B(8)(ii). The foregoing bid and ask prices
shall be as reported by Dow Jones Markets, Inc. services (Telerate) (or, if such
data for any reason ceases to be available through Dow Jones Markets, Inc.
services (Telerate), any publicly available source of similar market data). Each
price shall be based on a U.S. Treasury security having a par value of $100.00
and shall be rounded to the second decimal place. In no case shall the
Cancellation Fee be less than zero.



2B(8)(iv). Structuring Fee. On the date of the execution and delivery of this
Agreement by the Co-Issuers and Prudential, the Co-Issuers will pay to
Prudential in immediately available funds a non-refundable fee (herein called
the "Structuring Fee") in the amount of $40,000.



3. CONDITIONS OF CLOSING. The obligation of any Purchaser to purchase any
Accepted Notes is subject to the satisfaction, on or before the applicable
Closing Day for such Accepted Notes, of the following conditions:



3A. Opinion of Company's Counsel. On each Closing Day, such Purchaser shall have
received from Squire, Sanders & Dempsey, special counsel to the Issuer, or other
counsel designated by the Company and acceptable to such Purchaser, a favorable
opinion satisfactory to the Purchaser and substantially in the form of Exhibit D
attached hereto and as to such other matters as such Purchaser may reasonably
request. The Issuer hereby directs such counsel to deliver such opinion, and
agrees that the issuance and sale of any Notes will constitute a reconfirmation
of such direction.



3B. Opinion of Purchaser's Special Counsel. Such Purchaser shall have received
from Wiley S. Adams, Assistant General Counsel of Prudential, or such other
counsel who is acting as counsel for it in connection with this transaction, a
favorable opinion satisfactory to such Purchaser as to such matters incident to
the matters herein contemplated as it may reasonably request.



3C. Representations and Warranties; No Default. The representations and
warranties contained in paragraph 8 shall be true on and as of the applicable
Closing Day, except to the extent of changes caused by the transactions herein
contemplated; there shall exist on the applicable Closing Day no Default or
Event of Default (assuming, if no Note is outstanding on such Closing Day, that
paragraph 6 hereof is then in effect); and the Issuer shall have delivered to
each Purchaser an Officer's Certificate, dated the applicable Closing Day, to
both such effects.



3D. Fees. On or before each Closing Day, the Issuer shall have paid to
Prudential the fee, if any, required by paragraphs 2B(8)(i), 2B(8)(ii) and
2B(8)(iv).



3E. Purchase Permitted By Applicable Laws. The purchase of and payment for the
Notes to be purchased on the applicable Closing Day on the terms and conditions
herein provided (including the use of the proceeds of such Notes by the Issuer)
shall not violate any applicable law or governmental regulation (including,
without limitation, section 5 of the Securities Act or Regulation G, T or X of
the Board of Governors of the Federal Reserve System) and shall not subject any
Purchaser to any tax, penalty, liability or other onerous condition under or
pursuant to any applicable law or governmental regulation, and such Purchaser
shall have received such certificates or other evidence as such Purchaser may
reasonably request to establish compliance with this condition.



3F. Proceedings. All corporate and other proceedings taken or to be taken in
connection with the transactions contemplated hereby and all documents incident
thereto shall be satisfactory in substance and form to each Purchaser, and each
Purchaser shall have received all such counterpart originals or certified or
other copies of such documents as it may reasonably request.



3G. Intercreditor Agreement. On or before the Series B Notes Closing Day,
Prudential and the lenders parties to the Credit Agreement shall have entered
into an Intercreditor Agreement in the form of Exhibit E hereto (the
"Intercreditor Agreement") and such agreement shall be in full force and effect.



4. PREPAYMENTS. The Series B Notes and any Shelf Notes shall be subject to
required prepayment as and to the extent provided in paragraphs 4A and 4B,
respectively. The Series B Notes and any Shelf Notes shall also be subject to
prepayment under the circumstances set forth in paragraph 4C. Any prepayment
made by the Issuer pursuant to any other provision of this paragraph 4 shall not
reduce or otherwise affect its obligation to make any required prepayment as
specified in paragraph 4A or 4B.



4A(1). Required Prepayments of Series B Notes. Until the Series B Notes shall be
paid in full, the Co-Issuers jointly and severally agree to apply to the
prepayment of the Series B Notes, without Yield-Maintenance Amount, the sum of
$10,000,000 on August 24 of each year commencing on August 24, 2007 and
continuing through and including August 24, 2010 and such principal amounts of
the Series B Notes, together with interest thereon to the payment dates, shall
become due on such payment dates. The remaining unpaid principal amount of the
Series B Notes together with any accrued and unpaid interest, shall become due
on the maturity date of the Series B Notes on August 24, 2011.



4A(2). Required Prepayments of Shelf Notes. Each Series of Shelf Notes shall be
subject to required prepayments, if any, set forth in the Notes of such Series.



4B(1). Optional Prepayment with Yield-Maintenance Amount. The Notes of each
Series shall be subject to optional prepayment, in whole or in part, in
increments of $100,000, and in a minimum amount of $1,000,000, at the option of
the Company, at 100% of the principal amount so prepaid plus interest thereon to
the prepayment date and the Yield-Maintenance Amount, if any, with respect to
each such Note. Any partial prepayment of a Series of Notes pursuant to this
paragraph 4B shall be applied in satisfaction of required payments of principal
in inverse order of their scheduled due dates.



4B(2). Prepayment with Yield-Maintenance Amount Pursuant to Intercreditor
Agreement. If amounts are to be applied to the principal of the Notes pursuant
to the terms of the Intercreditor Agreement, interest owing thereon to the
prepayment date and the Yield-Maintenance Amount, if any, with respect to each
Note shall be due and payable on such date. Any partial prepayment on the Notes
pursuant to this paragraph 4B(2) shall be applied in satisfaction of required
payments of principal in inverse order of their scheduled due dates.



4C. Notice of Optional Prepayment. The Issuer shall give notice to the holder of
each Note of a Series irrevocable written notice of any optional prepayment to
be made pursuant to paragraph 4B(1) with respect to such Series not less than 10
Business Days prior to the prepayment date, specifying (i) such prepayment date,
(ii) the aggregate principal amount of the Notes of such Series to be prepaid on
such date, (iii) the principal amount of the Notes of such holder to be prepaid
on that date, and (iv) stating that such optional prepayment is to be made
pursuant to paragraph 4B(1). Notice of optional prepayment having been given as
aforesaid, the principal amount of the Notes specified in such notice, together
with interest thereon to the prepayment date and together with the
Yield-Maintenance Amount, if any, herein provided, shall become due and payable
on such prepayment date. The Issuer shall, on or before the day on which it
gives written notice of any prepayment pursuant to paragraph 4B(1), give
telephonic notice of the principal amount of the Notes to be prepaid and the
prepayment date to each Significant Holder which shall have designated a
recipient for such notices in the purchaser schedule attached to the applicable
Confirmation of Acceptance or by notice in writing to the Issuer.



4D. Application of Prepayments. In the case of each prepayment pursuant to
paragraphs 4A or 4B of less than the entire unpaid principal amount of all
outstanding Notes of any Series, the amount to be prepaid shall be applied pro
rata to all outstanding Notes of such Series (including, for the purpose of this
paragraph 4D only, all Notes of such Series prepaid or otherwise retired or
purchased or otherwise acquired by the Issuer or any of its Subsidiaries or
Affiliates other than by prepayment pursuant to paragraphs 4A or 4B) according
to the respective unpaid principal amounts thereof.



4E. Retirement of Notes. The Issuer shall not, and shall not permit any of its
Subsidiaries or Affiliates to, prepay or otherwise retire in whole or in part
prior to their stated final maturity (other than by prepayment pursuant to
paragraphs 4A or 4B or upon acceleration of such final maturity pursuant to
paragraph 7A), or purchase or otherwise acquire, directly or indirectly, any
Notes of any Series unless the Issuer or such Subsidiary or Affiliate shall have
offered to prepay or otherwise retire or purchase or otherwise acquire, as the
case may be, the same proportion of the aggregate principal amount of the Notes
of such Series held by each holder of Notes of such Series at the time
outstanding upon the same terms and conditions. Any Notes prepaid or otherwise
retired or purchased or otherwise acquired by the Issuer or any of its
Subsidiaries or Affiliates shall not be deemed to be outstanding for any purpose
under this Agreement, except as provided in paragraph 4D.



5. AFFIRMATIVE COVENANTS.



5A. Financial Statements. The Company covenants that it will deliver to each
Significant Holder in triplicate:



(i) as soon as practicable and in any event within 60 days after the end of each
quarterly period (other than the last quarterly period) in each fiscal year,
consolidated statements of income, partners' equity or shareholders' equity (as
the case may be) and cash flows of the Company and its Subsidiaries for (a) such
quarterly period and (b) the period of four consecutive fiscal quarters ended on
the last day of such quarterly period, and a consolidated balance sheet of the
Company and its Subsidiaries as at the end of such quarterly period, setting
forth in each case in comparative form figures for the corresponding period in
the preceding fiscal year or years, all in reasonable detail and certified by an
authorized financial officer of the Company, subject to changes resulting from
year-end adjustments; provided, however, that delivery pursuant to clause (iii)
below of copies of the Quarterly Report on Form 10-Q of the Company for such
quarterly period filed with the Securities and Exchange Commission shall be
deemed to satisfy the requirements of this clause (i);



(ii) as soon as practicable and in any event within 120 days after the end of
each fiscal year, consolidated statements of income, partners' equity and cash
flows of the Company and its Subsidiaries for such year, and a consolidated
balance sheet of the Company and its Subsidiaries as at the end of such year,
setting forth in each case in comparative form corresponding consolidated
figures from the preceding annual audit, all in reasonable detail and
satisfactory in form to the Required Holder(s), and reported on by independent
public accountants of recognized national standing selected by the Company whose
report shall be without limitation as to scope of the audit and satisfactory in
substance to the Required Holder(s); provided, however, that delivery pursuant
to clause (iii) below of copies of the Annual Report on Form 10-K of the Company
for such fiscal year filed with the Securities and Exchange Commission shall be
deemed to satisfy the requirements of this clause (ii);



(iii) promptly upon transmission thereof, copies of all such financial
statements, proxy statements, notices and reports as the Company shall send to
its Limited Partners generally and copies of all registration statements
(without exhibits), other than registration statements on Form S-8 or any
successor form, and all reports which it files with the Securities and Exchange
Commission (or any governmental body or agency succeeding to the functions of
the Securities and Exchange Commission); and



(iv) with reasonable promptness, such other financial data (including, without
limitation, consolidating financial statements and a copy of each other report
submitted to the Company or any Subsidiary by independent accountants in
connection with any annual, interim or special audit made by them of the books
of the Company or any Subsidiary) as such Significant Holder may reasonably
request.



Together with each delivery of financial statements required by clauses (i) and
(ii) above, the Company will deliver to each Significant Holder an Officer's
Certificate (a) setting forth (except to the extent specifically set forth in
such financial statements) the aggregate amounts of interest accrued on Funded
Debt and Current Debt of the Company and Subsidiaries during the fiscal period
covered by such financial statements, and the aggregate amounts of depreciation
on physical property charged on the books of the Company and Subsidiaries (if
any) during such fiscal period, (b) demonstrating (with computations in
reasonable detail) compliance by the Company and its Subsidiaries with paragraph
6A(2), 6C and 6D (including, without limitation, identification of the most
recent forty-five consecutive day period at all times during which Consolidated
Debt did not exceed 60% of Gross Worth) and, to the extent Debt secured by Liens
described in clauses (v) and (vi) of paragraph 6A(1) exceeds $5,000,000,
demonstrating compliance with clauses (v) and (vi) of paragraph 6A(1), in each
case during and at the end of such fiscal period and (c) stating that there
exists no Event of Default or Default or, if any Event of Default or Default
exists, specifying the nature thereof, the period of existence thereof and what
action the Company proposes to take with respect thereto. Together with each
delivery of financial statements required by clause (ii) above, the Company will
deliver to each Significant Holder a certificate of such accountants stating
that, in making the audit necessary to the certification of such financial
statements, they have obtained no knowledge of any Event of Default or Default,
or, if they have obtained knowledge of any Event of Default or Default,
specifying the nature and period of existence thereof (provided that such
accountants shall not be liable to anyone by reason of their failure to obtain
knowledge of any such Event of Default or Default which would not be disclosed
in the course of an audit conducted in accordance with generally accepted
auditing standards).



The Company also covenants that forthwith upon any Responsible Officer obtaining
knowledge of an Event of Default or Default, it will deliver to each Significant
Holder an Officer's Certificate specifying the nature and period of existence
thereof and what action the Company proposes to take with respect thereto.



5B. Inspection of Property. The Company covenants that it will permit any Person
designated by any Significant Holder in writing, at such Significant Holder's
expense, to visit and inspect any of the properties of the Company and its
Subsidiaries, to examine the corporate books and financial records of the
Company and its Subsidiaries and make copies thereof or extracts therefrom and
to discuss the affairs, finances and accounts of any of such entities with the
officers and directors of the Managing General Partner and the directors,
officers and independent accountants of the Co-Issuers, all at such reasonable
times and as often as such Significant Holder may reasonably request.



5C. Covenant to Secure Note Equally. The Company covenants that, if it or any
Subsidiary shall create or assume any Lien upon any of its property or assets,
whether now owned or hereafter acquired, other than Liens permitted by the
provisions of paragraph 6A(1) (unless prior written consent to the creation or
assumption thereof shall have been obtained pursuant to paragraph 11C), it will
make or cause to be made effective provision whereby the Notes will be secured
by such Lien equally and ratably with any and all other Debt thereby secured so
long as any such other Debt shall be so secured.



5D. Information Required by Rule 144A. The Company covenants that it will, upon
the request of the holder of any Note, provide such holder, and any qualified
institutional buyer designated by such holder, such financial and other
information as such holder may reasonably determine to be necessary in order to
permit compliance with the information requirements of Rule 144A under the
Securities Act in connection with the resale of Notes, except at such times as
the Company is subject to the reporting requirements of section 13 or 15(d) of
the Exchange Act. For the purpose of this paragraph 5D, the term "qualified
institutional buyer" shall have the meaning specified in Rule 144A under the
Securities Act.



5E. Compliance With Environmental Laws. The Company will, and will cause each of
its Subsidiaries to, comply in a timely fashion with, or operate pursuant to
valid waivers of the provisions of, all Environmental Laws, except where
noncompliance would not materially adversely affect the business, condition
(financial or other) or operations of the Company and its Subsidiaries taken as
a whole.



5F. Maintenance of Insurance. The Company covenants that it and each of its
Subsidiaries will maintain insurance in such amounts and against such
casualties, liabilities, risks, contingencies and hazards as is customarily
maintained by other similarly situated companies operating similar businesses
and, upon request of a Significant Holder, it will deliver an Officers'
Certificate specifying the details of such insurance then in effect.



5G. Minimum Assets. The Co-Issuers covenant and agree that (i) the
unconsolidated total assets of the Co-Issuers shall at all times constitute at
least 70% of the consolidated total assets of the Company and its Subsidiaries
and (ii) the unconsolidated assets of the Company shall at all times constitute
at least 40% of the consolidated total assets of the Company and its
Subsidiaries.



5H. Most Favored Covenant Status, etc. Should the Company or its Subsidiaries at
any time after the date hereof, issue or guarantee any unsecured indebtedness
denominated in U.S. dollars for money borrowed or represented by bonds, notes,
debentures or similar securities in an aggregate amount exceeding $5,000,000 to
any lender or group of lenders acting in concert with one another or one or more
institutional investors, pursuant to a loan agreement, credit agreement, note
purchase agreement, indenture, guaranty or other similar instrument, which
agreement, indenture, guaranty or instrument, includes affirmative or negative
business or financial covenants (or any events of default or other type of
restriction which would have the practical effect of any affirmative or negative
business or financial covenant, including, without limitation, any "put" or
mandatory prepayment or redemption of any such indebtedness upon the occurrence
of a designated event) which are applicable to the Company or any Significant
Subsidiary, other than those set forth herein, the Company shall promptly so
notify the holders of the Notes and, if the Required Holder(s) shall so request
by written notice to the Company (after a determination has been made by the
Required Holder(s) that any of the above-referenced documents or instruments
contain any such provisions, which either individually or in the aggregate, are
more favorable to the holders of such unsecured Indebtedness than any of the
provisions set forth herein), the Co-Issuers and the Required Holder(s) shall
promptly amend this Agreement to incorporate some or all of such provisions, in
the discretion of the Required Holder(s), into this Agreement and, to the extent
necessary and reasonably desirable to the Required Holder(s), all at the
election of the Required Holder(s).



5I. Senior Debt. The Co-Issuers will at all times ensure that (a) the claims of
the holders of the Notes under this Agreement and the Notes will not be
subordinate to, and will in all respects at least rank pari passu with, the
claims of every other senior unsecured creditor of such Co-Issuer and (b) any
Indebtedness subordinated in any manner to the claims of any other senior
unsecured creditor of either Co-Issuer will be subordinated in like manner to
such claims of the holders of the Notes.



6. NEGATIVE COVENANTS. The provisions of this paragraph 6 shall remain in effect
so long as any Note shall remain outstanding or any other amount shall be owing
hereunder.



6A. Lien, Debt and Other Restrictions. The Company covenants that it will not
and will not permit any Subsidiary to (and Knott's Berry Farm covenants that it
will not take any action that will cause non-compliance with any of the
following):



6A(1). Liens. Create, assume or suffer to exist any Lien upon any of its
property or assets, whether now owned or hereafter acquired (whether or not
provision is made for the equal and ratable securing of the Notes in accordance
with the provisions of paragraph 5C), except



(i) Liens for taxes not yet due or which are being actively contested in good
faith by appropriate proceedings,



(ii) other Liens incidental to the conduct of its business or the ownership of
its property and assets which were not incurred in connection with the borrowing
of money or the obtaining of advances or credit, and which do not in the
aggregate materially detract from the value of its property or assets or
materially impair the use thereof in the operation of its business,



(iii) subject to the limitation set forth in clause (iii) of paragraph 6A(2),
Liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to the Company or another Subsidiary,



(iv) Liens consisting of Capitalized Leases if the Funded Debt represented by
the related Capitalized Lease Obligations is permitted by paragraph 6A(2),



(v) any Lien existing on any property of any corporation at the time it becomes
a Subsidiary, or existing prior to the time of acquisition upon any property
acquired by the Company or any Subsidiary through purchase, merger or
consolidation or otherwise, whether or not assumed by the Company or such
Subsidiary, or placed upon property at the time of acquisition by the Company or
any Subsidiary to secure all or a portion of (or to secure Debt incurred to pay
all or a portion of) the purchase price thereof, provided that (a) such property
is not and shall not thereby become encumbered in an amount in excess of 80% of
the lesser of the cost thereof or the fair value (as determined in good faith by
the board of directors of the Managing General Partner or the Company, as the
case may be) thereof at the time such corporation becomes a Subsidiary or at the
time of acquisition of such property by the Company or a Subsidiary, as the case
may be, (b) any such Lien shall not encumber any other property (except related
replacement parts) of the Company or such Subsidiary, and (c) the aggregate
amount of Debt secured by all such Liens and any Liens permitted by clause (iv)
above and clause (vi) below at any one time outstanding shall be permitted by
paragraph 6A(2), and



(vi) any Lien renewing, extending or refunding any Lien permitted by clause (v)
above if the aggregate amount of Debt secured by all such Liens and any Lien
permitted by clauses (iv) and (v) above at any one time outstanding shall be
permitted by paragraph 6A(2), provided that the principal amount secured is not
increased, and the Lien is not extended to other property;



6A(2). Debt. Create, incur, assume, guarantee, suffer to exist, or otherwise be
or become directly or indirectly liable for, any Funded or Current Debt, except



(i) Funded Debt of the Company represented by the Notes,



(ii) Funded or Current Debt of any Subsidiary to the Company,



(iii) Funded or Current Debt of any Subsidiary to any other Subsidiary, provided
that no Subsidiary shall become liable for or suffer to exist any Debt permitted
by this clause (iii) unless the Subsidiary to which such Debt is owed shall be
free from any Debt to any Person other than the Company, and



(iv) other Debt of the Company or any Subsidiary; provided that (a) Consolidated
Debt shall at no time exceed 70% of Gross Worth, (b) at all times during a
period of at least forty-five consecutive days in each rolling twelve month
period, Consolidated Debt shall not exceed 60% of Gross Worth and (c) Priority
Debt shall at no time exceed 20% of Owners' Equity;



6A(3). Loans, Advances, Investments and Contingent Liabilities. Make or permit
to remain outstanding any loan or advance to, or guarantee, endorse or otherwise
be or become contingently liable, directly or indirectly, in connection with the
obligations, stock, or dividends of, or own, purchase or acquire any stock,
obligations or securities of, or any other interest in, or make or maintain any
capital contribution to, any Person, except that the Company and its
Subsidiaries may



(i) subject to paragraph 6A(2), make or permit to remain outstanding loans or
advances to the Company or any Subsidiary,



(ii) subject to paragraph 6A(2), own, purchase or acquire stock, obligations or
securities of a Subsidiary or of a corporation which immediately after such
purchase or acquisition will be a Subsidiary,



(iii) acquire and own stock, obligations or securities received in settlement of
debts (created in the ordinary course of business) owing to the Company or any
Subsidiary,



(iv) own, purchase or acquire commercial paper rated Prime-1 by Moody's
Investors Service, Inc. or A-1 or better by Standard & Poor's Corporation on the
date of acquisition and certificates of deposit of, bankers' acceptances issued
by, and eurodollar deposits with United States commercial banks (having capital
resources in excess of $100,000,000, and, in the case of eurodollar deposits,
issued by such bank through its head office or a branch office in London or
Tokyo), in each case due within one year from the date of acquisition and
payable in the United States in United States dollars, obligations of the United
States Government or any agency thereof backed by the full faith and credit of
the United States Government, obligations guaranteed by the United States
Government, and repurchase agreements of such banks for terms of less than one
year in respect of the foregoing certificates and obligations,



(v) endorse negotiable instruments for collection in the ordinary course of
business,



(vi) guarantee or otherwise become directly or indirectly liable for Debt to the
extent the Debt is permitted by paragraph 6A(2) (including, without limitation,
the limitation on Priority Debt set forth therein),



(vii) make or permit to remain outstanding travel, relocation and other like
advances to officers and employees in the ordinary course of business, and



(viii) make or permit to remain outstanding any loans or advances to, any
guarantees for the benefit of, or any investments in, any Person not otherwise
permitted by this paragraph 6A(3) up to an aggregate amount outstanding which
shall not exceed an amount equal to 15% of Owners' Equity at any time;



6A(4). Sale of Stock and Debt of Subsidiaries. Except to the Company or a
75%-owned Subsidiary, sell or otherwise dispose of, or part with control of, any
shares of stock or Debt of any (i) Significant Subsidiary, or (ii) other
Subsidiary, if at the time of such sale or other disposition, such other
Subsidiary owns, directly or indirectly, any shares of stock or Debt of any
Significant Subsidiary or any Debt of the Company;



6A(5). Merger and Sale of Assets. Merge or consolidate with any corporation or
sell, lease, transfer or otherwise dispose, in any single transaction or series
of related transactions, of assets which shall have contributed 10% or more to
Consolidated Pre-Tax Income for any of the three fiscal years then most recently
ended, or assets whose aggregate fair value (as determined in good faith by the
board of directors of the Managing General Partner or the Company, as the case
may be) shall exceed 10% of Consolidated Net Assets, to any Person, except that



(i) any 75%-owned Subsidiary which is free from any Debt to any Person other
than the Company may merge with any one or more other 75%-owned Subsidiaries
which are free from any Debt to any Person other than the Company,



(ii) any Subsidiary may sell, lease, transfer or otherwise dispose of any of its
assets to the Company or a 75%-owned Subsidiary,



(iii) any Subsidiary may sell or otherwise dispose of all or substantially all
of its assets subject to the conditions specified in paragraph 6A(4) with
respect to a sale of the stock of such Subsidiary,



(iv) the Company may enter into any merger in which it is the surviving entity,
provided that no Default or Event of Default would exist immediately after
giving effect thereto,



(v) the Company may, in the ordinary course of business, sell or otherwise
dispose of (a) buildings and parcels of land not used in connection with the
business of the Company or any Subsidiary and (b) vehicles,



(vi) any Subsidiary (other than Knott's Berry Farm) may merge or consolidate
with any other corporation, provided that, immediately after giving effect to
such merger or consolidation, the continuing or surviving corporation of such
merger or consolidation shall constitute a Subsidiary and no Default or Event of
Default would exist, and



(vii) Knott's Berry Farm may merge or consolidate with any other corporation,
provided that, (a) it is the continuing and surviving entity in the case of any
merger or consolidation with any Person other than the Company and (b)
immediately after giving effect to such merger or consolidation no Default or
Event of Default would exist;



6A(6). Transactions with Related Persons. Directly or indirectly, purchase,
acquire or lease any property from, or sell, transfer or lease any property to,
or otherwise deal with, in the ordinary course of business or otherwise, any
Related Person, except (i) pursuant to the terms of the Partnership Agreement or
(ii) on an arm's-length basis and on terms no less favorable to the Company and
its Subsidiaries (as determined in good faith by the board of directors of the
Managing General Partner or the Company, as the case may be) than terms which
would have been obtainable from a Person other than a Related Person.



6B. Issuance of Stock by Subsidiaries. The Company covenants that it will not
permit any Subsidiary (either directly, or indirectly by the issuance of rights
or options for, or securities convertible into, such shares or other equity
interest) to issue, sell or otherwise dispose of any shares of any class of its
stock or other equity interest (other than directors' qualifying shares) except
to the Company or a 75%-owned Subsidiary.



6C. Bank Defined Indebtedness/Consolidated EBITDA Ratio. The Company will not at
any time permit the ratio of (i) the amount of its Consolidated Debt at such
time to (ii) its Consolidated EBITDA for the Testing Period most recently ended,
to exceed 3.00 to 1.00 at any time.



6D. Interest Coverage Ratio. The Company will not permit its Interest Coverage
Ratio for any Testing Period ending on or prior to December 31, 1998 to be less
than 3.00 to 1.00, or for any Testing Period thereafter to be less than 3.50 to
1.00.



7. EVENTS OF DEFAULT.



7A. Acceleration. If any of the following events shall occur and be continuing
for any reason whatsoever (and whether such occurrence shall be voluntary or
involuntary or come about or be effected by operation of law or otherwise):



(i) the Issuer defaults in the payment of any principal of or Yield-Maintenance
Amount on any Note when the same shall become due, either by the terms thereof
or otherwise as herein provided; or



(ii) the Issuer defaults in the payment of any interest on any Note for more
than 10 days after the date due; or



(iii) either Co-Issuer or any Subsidiary defaults in any payment of principal of
or interest on any other obligation for money borrowed (or any Capitalized Lease
Obligation, any obligation under a conditional sale or other title retention
agreement, any obligation issued or assumed as full or partial payment for
property whether or not secured by a purchase money mortgage or any obligation
under notes payable or drafts accepted representing extensions of credit) beyond
any period of grace provided with respect thereto, or either Co-Issuer or any
Subsidiary fails to perform or observe any other agreement, term or condition
contained in any agreement under which any such obligation is created (or if any
other event thereunder or under any such agreement shall occur and be
continuing) and the effect of such failure or other event is to cause, or to
permit the holder or holders of such obligation (or a trustee on behalf of such
holder or holders) to cause, such obligation to become due (or to be repurchased
by either Co-Issuer or any Subsidiary) prior to any stated maturity, provided
that the aggregate amount of all obligations as to which such a payment default
shall occur and be continuing or such a failure or other event permitting
acceleration (or sale to either Co-Issuer or any Subsidiary) shall occur and be
continuing exceeds $15,000,000; or



(iv) any representation or warranty made by either Co-Issuer herein or in any
writing furnished in connection with or pursuant to this Agreement shall be
false in any material respect on the date as of which made; or



(v) either Co-Issuer fails to perform or observe any agreement contained in
paragraph 6 hereof; or



(vi) either Co-Issuer fails to perform or observe any other agreement, term or
condition contained herein and such failure shall not be remedied within 30 days
after any Responsible Officer has actual knowledge thereof; or



(vii) either Co-Issuer or any Significant Subsidiary makes an assignment for the
benefit of creditors or is generally not paying its debts as such debts become
due; or



(viii) any decree or order for relief in respect of either Co-Issuer or any
Significant Subsidiary is entered under any bankruptcy, reorganization,
compromise, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law, whether now or hereafter in effect (herein called
the "Bankruptcy Law"), of any jurisdiction; or



(ix) either Co-Issuer or any Significant Subsidiary petitions or applies to any
tribunal for, or consents to, the appointment of, or taking possession by, a
trustee, receiver, custodian, liquidator or similar official of either Co-Issuer
or any Significant Subsidiary, or of any substantial part of the assets of
either Co-Issuer or any Significant Subsidiary, or commences a voluntary case
under the Bankruptcy Law of the United States or any proceedings (other than
proceedings for the voluntary liquidation and dissolution of a Subsidiary)
relating to either Co-Issuer or any Significant Subsidiary under the Bankruptcy
Law of any other jurisdiction; or



(x) any such petition or application is filed, or any such proceedings are
commenced, against either Co-Issuer or any Significant Subsidiary and either
Co-Issuer or such Significant Subsidiary by any act indicates its approval
thereof, consent thereto or acquiescence therein, or an order, judgment or
decree is entered appointing any such trustee, receiver, custodian, liquidator
or similar official, or approving the petition in any such proceedings, and such
order, judgment or decree remains unstayed and in effect for more than 60 days;
or



(xi) any order, judgment or decree is entered in any proceedings against either
Co-Issuer decreeing the dissolution of either Co-Issuer and such order, judgment
or decree remains unstayed and in effect for more than 60 days; or



(xii) any order, judgment or decree is entered in any proceedings against either
Co-Issuer or any Significant Subsidiary decreeing a split-up of either Co-Issuer
or such Significant Subsidiary which requires the divestiture of assets
representing a substantial part, or the divestiture of the stock of a
Significant Subsidiary whose assets represent a substantial part, of the
consolidated assets of the Company and its Significant Subsidiaries (determined
in accordance with generally accepted accounting principles) or which requires
the divestiture of assets, or stock of a Significant Subsidiary, which shall
have contributed a substantial part of the consolidated net income of the
Company and its Significant Subsidiaries (determined in accordance with
generally accepted accounting principles) for any of the three fiscal years then
most recently ended, and such order, judgment or decree remains unstayed and in
effect for more than 60 days; or



(xiii) one or more final judgments for the payment of money, the uninsured
portion of which in aggregate amount exceeds $5,000,000, is rendered against
either Co-Issuer or any Subsidiary and, within 60 days after entry thereof, any
such judgment is not discharged or execution thereof stayed pending appeal, or
within 60 days after the expiration of any such stay, such judgment is not
discharged; or



(xiv) either Co-Issuer or any ERISA Affiliate, in its capacity as an employer
under a Multiemployer Plan, makes a complete or partial withdrawal from such
Multiemployer Plan resulting in the incurrence by such withdrawing employer of a
withdrawal liability in an amount exceeding $5,000,000;



then (a) if such event is an Event of Default specified in clause (i) or (ii) of
this paragraph 7A, the holder of any Note (other than Knott's Berry Farm, the
Company or any of its Subsidiaries or Affiliates) may at its option, by notice
in writing to the Issuer, declare such Note to be, and such Note shall thereupon
be and become, immediately due and payable at par together with interest accrued
thereon, without presentment, demand, protest or additional notice of any kind,
all of which are hereby waived by the Issuer, (b) if such event is an Event of
Default specified in clause (viii), (ix) or (x) of this paragraph 7A with
respect to the Issuer, all of the Notes at the time outstanding shall
automatically become immediately due and payable together with interest accrued
thereon and together with the Yield-Maintenance Amount, if any, with respect to
each Note, without presentment, demand, protest or notice of any kind, all of
which are hereby waived by the Co-Issuers, and (c) with respect to any event
constituting an Event of Default hereunder, the Required Holder(s) of the Notes
of any Series may at its or their option, by notice in writing to the Issuer,
declare all of the Notes of such Series to be, and all of such Notes shall
thereupon be and become, immediately due and payable together with interest
accrued thereon and together with the Yield-Maintenance Amount, if any, with
respect to each such Note, without presentment, demand, protest or additional
notice of any kind, all of which are hereby waived by the Co-Issuers.



7B. Notice of Acceleration. Whenever any Note shall be declared immediately due
and payable pursuant to paragraph 7A the Issuer shall forthwith give written
notice thereof to the holder of each Note of each Series at the time
outstanding.



7C. Other Remedies. If any Event of Default or Default shall occur and be
continuing, the holder of any Note may proceed to protect and enforce its rights
under this Agreement and such Note by exercising such remedies as are available
to such holder in respect thereof under applicable law, either by suit in equity
or by action at law, or both, whether for specific performance of any covenant
or other agreement contained in this Agreement or in aid of the exercise of any
power granted in this Agreement. No remedy conferred in this Agreement upon the
holder of any Note is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to every other
remedy conferred herein or now or hereafter existing at law or in equity or by
statute or otherwise.



8. REPRESENTATIONS, COVENANTS AND WARRANTIES. The Co-Issuers represent, covenant
and warrant as follows:



8A(1). Company Organization and Qualification. The Company is a limited
partnership duly organized and existing in good standing under the laws of the
State of Delaware, has the power to own its properties and to carry on its
business as now being conducted and is duly qualified to do business as a
foreign limited partnership and is in good standing in each jurisdiction in
which the character of the properties owned or leased by it or the nature of the
business transacted by it requires it to be so qualified under applicable law,
except where the failure to be so qualified would not have a material adverse
effect upon the Company and its Subsidiaries taken as a whole. Each Subsidiary
is a corporation duly organized and existing in good standing under the laws of
its state of incorporation, has the corporate power to own its properties and to
carry on its business as now being conducted and is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
in which the character of the properties owned or leased by it or the nature of
the business transacted by it requires it to be so qualified under applicable
law, except where the failure to be so qualified would not have a material
adverse effect upon such Subsidiary. The Co-Issuers have the power and authority
to enter into, execute, deliver and perform this Agreement and the Notes; this
Agreement constitutes the Company's valid and binding obligation; and each Note
will upon its issuance constitute the Company's valid and binding obligation.
The Partnership Agreement has been duly authorized, executed and delivered by
the Partners, is a valid, legal and binding agreement of the Partners, and has
been duly filed in all places where such filing is required.



8A(2). Knott's Berry Farm Organization and Qualification. Knott's Berry Farm is
a general partnership duly organized and existing in good standing under the
laws of California, has the power to own its properties and to carry on its
business as now being conducted and is duly qualified to do business as a
foreign partnership and is in good standing in each jurisdiction in which the
character of the properties owned or leased by it or the nature of the business
transacted by it requires it to be so qualified under applicable law, except
where the failure to be so qualified would not have a material adverse effect
upon the Company and its Subsidiaries taken as a whole. Knott's Berry Farm has
the power and authority to enter into, execute, deliver and perform this
Agreement and the Notes executed by it; this Agreement constitutes Knott's Berry
Farm's valid and binding obligation; and each Note executed by Knott's Berry
Farm will upon its issuance constitute Knott's Berry Farm's valid and binding
obligation The KBF Partnership Agreement has been duly authorized; executed and
delivered by the parties thereto, is a valid legal and binding agreement of such
parties, and has been duly filed in all places where such filing is required.



8B. Financial Statements. The Company has furnished each Purchaser of any
Accepted Notes with the following financial statements, identified by a
principal financial officer of the Company: (i) consolidated balance sheets of
the Company and its Subsidiaries as at the last day in each of the five fiscal
years of the Company most recently completed prior to the date as of which this
representation is made or repeated to such Purchaser (other than fiscal years
completed within 120 days prior to such date for which audited financial
statements have not been released) and consolidated statements of income,
partners' equity and cash flows of the Company and its Subsidiaries for each
such year, reported on by Arthur Andersen LLP (or, with respect to years
subsequent to 1993, by Arthur Andersen LLP or other independent public
accountants of recognized national standing); and (ii) consolidated balance
sheets of the Company and its Subsidiaries as at the end of the quarterly period
(if any) most recently completed prior to such date and after the end of such
fiscal year (other than quarterly periods completed within 60 days prior to such
date for which financial statements have not been released) and the comparable
quarterly period in the preceding fiscal year and consolidated statements of
income, partners' equity and cash flows for (a) such quarterly periods and (b)
the period of four consecutive fiscal quarters ended on the last day of such
quarterly periods, prepared by the Company. Such financial statements (including
any related schedules and/or notes) are true and correct in all material
respects (subject, as to interim statements, to changes resulting from audits
and normal year-end adjustments), have been prepared in accordance with
generally accepted accounting principles consistently followed throughout the
periods involved and show all liabilities, direct and contingent, of the Company
and its Subsidiaries required to be shown in accordance with such principles.
The balance sheets fairly present the condition of the Company and its
Subsidiaries as at the dates thereof, and the statements of income, partners'
equity and cash flows fairly present the results of the operations of the
Company and its Subsidiaries for the periods indicated. There has been no
material adverse change in the business, condition or operations (financial or
otherwise) of the Company and its Subsidiaries taken as a whole since the end of
the most recent fiscal year for which such audited financial statements have
been furnished.



8C. Actions Pending. There are no actions, suits, investigations or proceedings
pending or, to the knowledge of the elected officers of the Co-Issuers or the
Managing General Partner, threatened against the Co-Issuers or any of the
Company's Subsidiaries, or any properties or rights of the Co-Issuers or any of
the Company's Subsidiaries, by or before any court, arbitrator or administrative
or governmental body which individually or in aggregate might result in any
material adverse change in the business, condition or operations of the Company
and its Subsidiaries taken as a whole.



8D. Outstanding Debt. Neither the Co-Issuer nor any of the Company's
Subsidiaries has outstanding any Debt except as permitted by paragraph 6A(2).
There exists no default under the provisions of any instrument evidencing such
Debt or of any agreement relating thereto.



8E. Title to Properties. Each Co-Issuer has and each of the Company's
Subsidiaries has good and marketable title to its respective real properties
(other than properties which it leases) and good title to all of its other
respective properties and assets, including the properties and assets reflected
in the most recent audited balance sheet referred to in paragraph 8B (other than
properties and assets disposed of in the ordinary course of business), subject
to no Lien of any kind except Liens permitted by paragraph 6A(1). All leases
necessary in any material respect for the conduct of the business of the
Co-Issuers and the Company's Subsidiaries taken as a whole are valid and
subsisting and are in full force and effect.



8F. Taxes. Each Co-Issuer has and each of the Company's Subsidiaries has filed
all Federal, State and other income tax returns which, to the best knowledge of
the elected officers of the Co-Issuers or the Managing General Partner, are
required to be filed, and each has paid all taxes as shown on such returns and
on all assessments received by it to the extent that such taxes have become due,
except such taxes as are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
generally accepted accounting principles.



8G. Conflicting Agreements and Other Matters. Neither Co-Issuer nor any of the
Company's Subsidiaries is a party to any contract or agreement or subject to any
partnership agreement, charter or other partnership or corporate restriction
which materially and adversely affects the business (as presently conducted),
property, assets or financial condition of the Company and its Subsidiaries
taken as a whole. Neither the execution nor delivery of this Agreement or the
Notes, nor the offering, issuance and sale of the Notes, nor fulfillment of nor
compliance with the terms and provisions hereof and of the Notes will conflict
with, or result in a breach of the terms, conditions or provisions of, or
constitute a default under, or result in any violation of, or result in the
creation of any Lien upon any of the properties or assets of the Co-Issuers or
any of the Company's Subsidiaries pursuant to, the Partnership Agreement, the
KBF Partnership Agreement or the charter, by-laws or code of regulations of any
Subsidiaries, any award of any arbitrator or any agreement (including any
agreement with partners or stockholders), instrument, order, judgment, decree,
statute, law, rule or regulation to which either Co-Issuer or any of the
Company's Subsidiaries is a party or otherwise subject. Neither Co-Issuer nor
any of the Company's Subsidiaries is a party to, or otherwise subject to any
provision contained in, any instrument evidencing Indebtedness of either
Co-Issuer or any Subsidiary, any agreement relating thereto or any other
contract or agreement (including the Partnership Agreement, the KBF Partnership
Agreement and, in the case of any Subsidiary, its charter) which limits the
amount of, or otherwise imposes restrictions on the incurring of, Debt of either
Co-Issuer of the type to be evidenced by the Notes except (i) as of the date of
this Agreement, as set forth in the agreements listed in Schedule 8G attached
hereto and (ii) as of any date subsequent to the date of this Agreement when
this representation is repeated, as set forth in the agreements listed in
Schedule 8G or as theretofore disclosed to Prudential in a writing which by its
terms modifies Schedule 8G.



8H. Offering of Notes. Neither Co-Issuer nor any agent acting on their behalf
has, directly or indirectly, offered the Notes or any similar security of the
Issuer for sale to, or solicited any offers to buy the Notes or any similar
security of the Issuer from, or otherwise approached or negotiated with respect
thereto with, any Person other than institutional investors, and neither the
Co-Issuer nor any agent acting on their behalf has taken or will take any action
which would subject the issuance or sale of the Notes to the provisions of
section 5 of the Securities Act or to the provisions of any securities of Blue
Sky law of any applicable jurisdiction.



8I. Regulation G, etc. Neither Co-Issuer nor any Subsidiary will, directly or
indirectly, use any of the proceeds of the sale of the Notes for the purpose,
whether immediate, incidental or ultimate, of buying a "margin stock" or of
maintaining, reducing or retiring any indebtedness originally incurred to
purchase a stock that is currently a "margin stock", or for any other purpose
which might constitute any purchase and sale of Notes hereunder a "purpose
credit", in each case within the meaning of Regulation G of the Board of
Governors of the Federal Reserve System (12 C.F.R. 207, as amended). Neither
Co-Issuer nor any agent acting on their behalf has taken or will take any action
which might cause this Agreement or the Notes to violate Regulation G,
Regulation T or any other regulation of the Board of Governors of the Federal
Reserve System or to violate the Securities Exchange Act of 1934, as amended, in
each case as in effect now or as the same may hereafter be in effect.



8J. ERISA. No accumulated funding deficiency (as defined in section 302 of ERISA
and section 412 of the Code), whether or not waived, exists with respect to any
Plan (other than a Multiemployer Plan). No liability to the Pension Benefit
Guaranty Corporation has been or is expected by either Co-Issuer or any ERISA
Affiliate to be incurred with respect to any Plan (other than a Multiemployer
Plan) by either Co-Issuer or any Subsidiary or any ERISA Affiliate which is or
would be materially adverse to the Company and its Subsidiaries taken as a
whole. Neither Co-Issuer, any Subsidiary nor any ERISA Affiliate has incurred or
presently expects to incur any withdrawal liability under Title IV of ERISA with
respect to any Multiemployer Plan which is or would be materially adverse to the
Company and its Subsidiaries taken as a whole. The execution and delivery of
this Agreement and the issuance and sale of the Notes will not involve any
transaction which is subject to the prohibitions of section 406 of ERISA or in
connection with which a tax could be imposed pursuant to section 4975 of the
Code. The representation by the Co-Issuers in the next preceding sentence is
made in reliance upon and subject to the accuracy of the representation in
paragraph 9B as to the source of the funds to be used to pay the purchase price
of the Notes to be purchased.



8K. Governmental Consent. Neither the nature of either Co-Issuer or of any
Subsidiary, nor any of their respective businesses or properties, nor any
relationship between either Co-Issuer or any Subsidiary and any other Person,
nor any circumstance in connection with the offering, issuance, sale or delivery
of the Notes is such as to require any authorization, consent, approval,
exemption or other action by or notice to or filing with any court or
administrative or governmental body (other than routine filings after the date
of closing with the Securities and Exchange Commission and/or state Blue Sky
authorities) in connection with the execution and delivery of this Agreement,
the offering, issuance, sale or delivery of the Notes or fulfillment of or
compliance with the terms and provisions hereof or of the Notes.



8L. Environmental Compliance. The Co-Issuers and the Company's Subsidiaries are
in substantial compliance with any and all Environmental Laws including, without
limitation, all Environmental Laws in all jurisdictions in which any of them
owns or operates, or has owned or operated, a facility or site, arranges or has
arranged for disposal or treatment of hazardous substances, solid waste or other
wastes, accepts or has accepted for transport any hazardous substances, solid
waste or other wastes or holds or has held any interest in real property or
otherwise. No material litigation or proceeding arising under, relating to or in
connection with any Environmental Law is pending or, to the best knowledge of
the Co-Issuers, threatened against either Co-Issuer or any Subsidiary, any real
property in which any thereof holds or has held an interest or any past or
present operation of any thereof. No release, threatened release or disposal of
hazardous waste, solid waste or other wastes is occurring, or has occurred, on,
under or to any real property in which either Co-Issuer or any Subsidiary holds
any interest or performs any of its operations, in violation of any
Environmental Law the violation of which could reasonably be expected to have a
material adverse effect on the Company or its Subsidiaries. As used in this
paragraph, "litigation or proceeding" means any demand, claim, notice, suit,
suit in equity, action, administrative action, investigation or inquiry whether
brought by any governmental authority, private person or entity or otherwise,
and "material" means the measure of a matter or matters the exposure with
respect to which individually or together with all other matters described
exceeds or can reasonably be expected to exceed $2,500,000.



8M. Investment Company Status. Neither Co-Issuer nor any Subsidiary is an
"investment company" or a company "controlled" by an "investment company" within
the meaning of the Investment Company Act of 1940, as amended or an "investment
adviser" within the meaning of the Investment Advisers Act of 1940, as amended.



8N. Disclosure. Neither this Agreement nor any other document, certificate or
statement furnished to any Purchaser by or on behalf of the Co-Issuers in
connection herewith contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained herein
and therein not misleading. There is no fact peculiar to the Co-Issuers or any
of the Company's Subsidiaries which materially adversely affects or in the
future may (so far as the Co-Issuers can now foresee) materially adversely
affect the business, property, assets or financial condition of the Company and
its Subsidiaries taken as a whole and which has not been set forth in this
Agreement or in the other documents, certificates and statements furnished to
any Purchaser by or on behalf of the Company prior to the date hereof in
connection with the transactions contemplated hereby.



8O. Hostile Tender Offers. None of the proceeds of the sale of any Notes will be
used to finance a Hostile Tender Offer.



9. REPRESENTATIONS OF THE PURCHASERS.



Each Purchaser represents as follows:



9A. Nature of Purchase. Such Purchaser is not acquiring the Notes purchased by
it hereunder with a view to or for sale in connection with any distribution
thereof within the meaning of the Securities Act, provided that the disposition
of such Purchaser's property shall at all times be and remain within its
control.



9B. Source of Funds. The source of the funds being used by such Purchaser to pay
the purchase price of the Notes being purchased by such Purchaser hereunder
constitutes assets allocated to: (i) the "insurance company general account" of
such Purchaser (as such term is defined under Section V of the United States
Department of Labor's Prohibited Transaction Class Exemption ("PTCE") 95-60),
and as of the date of the purchase of the Notes such Purchaser satisfies all of
the applicable requirements for relief under Sections I and IV of PTCE 95-60,
(ii) a separate account maintained by such Purchaser in which no employee
benefit plan, other than employee benefit plans identified on a list which has
been furnished by such Purchaser to the Issuer, participates to the extent of
10% or more or (iii) an investment fund, the assets of which do not include any
assets of any employee benefit plan. For the purpose of this paragraph 9B, the
terms "separate account" and "employee benefit plan" shall have the respective
meanings specified in section 3 of ERISA.



10. DEFINITIONS. For the purpose of this Agreement, the terms defined in the
text of any paragraph shall have the respective meanings specified therein, and
the following terms shall have the meanings specified with respect thereto
below:



10A. Yield-Maintenance Terms.



"Business Day" shall mean any day other than a Saturday, a Sunday or a day on
which commercial banks in New York City are required or authorized to be closed.



"Called Principal" shall mean, with respect to any Note, the principal of such
Note that is to be prepaid pursuant to paragraph 4B (any partial prepayment
being applied in satisfaction of required payments of principal in inverse order
of their scheduled due dates) or is declared to be immediately due and payable
pursuant to paragraph 7A, as the context requires.



"Discounted Value" shall mean, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (as converted to reflect
the periodic basis on which interest on such Note is payable, if interest is
payable other than on a semi-annual basis) equal to the Reinvestment Yield with
respect to such Called Principal.



"Reinvestment Yield" shall mean, with respect to the Called Principal of any
Note, .50% plus the yield to maturity implied by (i) the yields reported, as of
10:00 A.M. (New York City local time) on the Business Day next preceding the
Settlement Date with respect to such Called Principal, on the display designated
as "Page 678" on the Dow Jones Markets, Inc. services (Telerate) (or such other
display as may replace Page 678 on the Dow Jones Markets, Inc. services
(Telerate)) for actively traded U.S. Treasury securities having a maturity equal
to the Remaining Average Life of such Called Principal as of such Settlement
Date, or if such yields shall not be reported as of such time or the yields
reported as of such time shall not be ascertainable, (ii) the Treasury Constant
Maturity Series yields reported, for the latest day for which such yields shall
have been so reported as of the Business Day next preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (519) (or any comparable successor publication) for actively traded U.S.
Treasury securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date. Such implied yield
shall be determined, if necessary, by (a) converting U.S. Treasury bill
quotations to bond-equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between reported yields.



"Remaining Average Life" shall mean, with respect to the Called Principal of any
Note, the number of years (calculated to the nearest one-twelfth year) obtained
by dividing (i) such Called Principal into (ii) the sum of the products obtained
by multiplying (a) each Remaining Scheduled Payment of such Called Principal
(but not of interest thereon) by (b) the number of years (calculated to the
nearest one-twelfth year) which will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.



"Remaining Scheduled Payments" shall mean, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due on or after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date.



"Settlement Date" shall mean, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to paragraph
4B or is declared to be immediately due and payable pursuant to paragraph 7A, as
the context requires.



"Yield-Maintenance Amount" shall mean, with respect to any Note, an amount equal
to the excess, if any, of the Discounted Value of the Called Principal of such
Note over the sum of (i) such Called Principal plus (ii) interest accrued
thereon as of (including interest due on) the Settlement Date with respect to
such Called Principal. The Yield-Maintenance Amount shall in no event be less
than zero.



10B. Other Terms.



"Acceptance" shall have the meaning specified in paragraph 2B(5).



"Acceptance Day" shall have the meaning specified in paragraph 2B(5).



"Acceptance Window" shall have the meaning specified in paragraph 2B(5).



"Accepted Note" shall have the meaning specified in paragraph 2B(5).



"Affiliate" shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such first Person. A Person shall be deemed to control another
Person if such first Person possesses, directly or indirectly, the power to
direct or cause the direction of the management and policies of such other
Person, whether through the ownership of voting securities, by contract or
otherwise.



"Authorized Officer" shall mean (i) in the case of the Co-Issuers, the chief
executive officer, the chief financial officer and the treasurer of the
Co-Issuers or the Managing General Partner, as well as any vice president
thereof designated as an "Authorized Officer" in the Information Schedule
attached hereto or any vice president thereof designated as an "Authorized
Officer" for the purpose of this Agreement in an Officer's Certificate executed
by the Co-Issuers' or Managing General Partner's chief executive officer or
chief financial officer and delivered to Prudential, and (ii) in the case of
Prudential, any officer of Prudential designated as its "Authorized Officer" in
the Information Schedule or any officer of Prudential designated as its
"Authorized Officer" for the purpose of this Agreement in a certificate executed
by one of its Authorized Officers. Any action taken under this Agreement on
behalf of either Co-Issuer by any individual who on or after the date of this
Agreement shall have been an Authorized Officer of such Co-Issuer or the
Managing General Partner and whom Prudential in good faith believes to be an
Authorized Officer of such Co-Issuer or the Managing General Partner at the time
of such action shall be binding on the Company even though such individual shall
have ceased to be an Authorized Officer of such Co-Issuer or the Managing
General Partner, and any action taken under this Agreement on behalf of
Prudential by any individual who on or after the date of this Agreement shall
have been an Authorized Officer of Prudential, and whom the Co-Issuers in good
faith believe to be an Authorized Officer of Prudential at the time of such
action shall be binding on Prudential even though such individual shall have
ceased to be an Authorized Officer of Prudential.



"Available Facility Amount" shall have the meaning specified in paragraph 2B(1).



"Bank Defined Indebtedness" shall mean "Consolidated Debt" as defined in the
Credit Agreement as in effect on the date hereof and with such modifications to
such definition as the Required Holder(s) may consent to in writing. No
modification or termination of the Credit Agreement shall affect the continued
applicability of the foregoing reference thereto.



"Bankruptcy Law" shall have the meaning specified in clause (viii) of paragraph
7A.



"Cancellation Date" shall have the meaning specified in paragraph 2B(8)(iii).



"Cancellation Fee" shall have the meaning specified in paragraph 2B(8)(iii).



"Capitalized Lease" shall mean any lease if the obligation to make rental
payments thereunder constitutes a Capitalized Lease Obligation.



"Capitalized Lease Obligation" shall mean any rental obligation which, under
generally accepted accounting principles, is or will be required to be
capitalized on the books of the Company or any Subsidiary, taken at the amount
thereof accounted for as indebtedness (net of interest expense) in accordance
with such principles.



"Closing Day" for any Accepted Note shall mean the Business Day specified for
the closing of the purchase and sale of such Note in the Request for Purchase of
such Note, provided that (i) if the Company and the Purchaser which is obligated
to purchase such Note agree on an earlier Business Day for such closing, the
"Closing Day" for such Accepted Note shall be such earlier Business Day, and
(ii) if the closing of the purchase and sale of such Accepted Note is
rescheduled pursuant to paragraph 2B(7), the Closing Day for such Accepted Note,
for all purposes of this Agreement except paragraph 2B(8)(ii), shall mean the
Rescheduled Closing Day with respect to such Closing.



"Code" shall mean the Internal Revenue Code of 1986, as amended.



"Confirmation of Acceptance" shall have the meaning specified in paragraph
2B(5).



"Consolidated Debt" shall mean, as of any time of determination thereof, the sum
of (i) Debt of the Company and Subsidiaries determined on a consolidated basis
and (ii) to the extent in excess of $5,000,000, Debt of the Company owed to
Subsidiaries.



"Consolidated EBITDA" shall mean "Consolidated EBITDA" as defined in the Credit
Agreement as in effect on the date hereof and with such modifications to such
definition as the Required Holder(s) may consent to in writing. No modification
or termination of the Credit Agreement shall affect the continued applicability
of the foregoing reference thereto.



"Consolidated Net Assets" shall mean, as of any time of determination thereof,
with respect to the Company and Subsidiaries on a consolidated basis, their
assets less, without duplication, all of their (i) current liabilities, (ii)
asset, liability, contingency and other appropriate reserves, including reserves
for depreciation and amortization expense and for deferred income taxes and
(iii) other liabilities.



"Consolidated Pre-Tax Income" shall mean, for any period, the consolidated gross
revenues of the Company and its Subsidiaries less all operating and
non-operating expenses of the Company and its Subsidiaries including current
additions to reserves and all other charges of a proper character except current
and deferred taxes on income, but not including in gross revenues any gains (nor
in expenses any expenses or taxes applicable thereto) in excess of losses
resulting from the sale, conversion or other disposition of capital assets
(i.e., assets other than current assets), any gains resulting from the write-up
of assets, any equity of the Company or any Subsidiary in the unremitted
earnings of any corporation which is not a Subsidiary, any earnings of any
Person acquired by the Company or any Subsidiary through purchase, merger or
consolidation or otherwise for any year prior to the year of acquisition, or any
deferred credit representing the excess of equity in any Subsidiary at the date
of acquisition over the cost of the investment in such Subsidiary.



"Credit Agreement" shall mean the Credit Agreement dated as of December 19, 1997
among the Company, Knott's Berry Farm, Cedar Fair and Magnum Management
Corporation, as co-borrowers, Magnum Management Corporation, as treasury manager
for the co-borrowers, the lending institutions named therein and Keybank
National Association as administrative agent, as amended, restated, supplemented
and otherwise modified from time to time.



"Current Debt" shall mean, with respect to any Person, all Indebtedness of such
Person for borrowed money which by its terms or by the terms of any instrument
or agreement relating thereto matures on demand or within one year from the date
of the creation thereof and is not directly or indirectly renewable or
extendible at the option of the debtor to a date more than one year from the
date of the creation thereof, provided that Indebtedness for borrowed money
outstanding under a revolving credit or similar agreement which obligates the
lender or lenders to extend credit over a period of more than one year shall
constitute Funded Debt and not Current Debt, even though such Indebtedness by
its terms matures on demand or within one year from the date of the creation
thereof.



"Debt" shall mean Funded Debt and Current Debt.



"Delayed Delivery Fee" shall have the meaning specified in paragraph 2B(8)(ii).



"Environmental Laws" shall mean all federal, state, local and foreign laws
relating to pollution or protection of the environment, including laws relating
to emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment (including without limitation ambient air, surface water,
ground water, or land), or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes, and any and all rules, regulations, codes, plans, orders,
decrees, judgments, injunctions, notices or demand letters issued, entered,
promulgated or approved thereunder.



"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended.



"ERISA Affiliate" shall mean any corporation which is a member of the same
controlled group of corporations as either Co-Issuer within the meaning of
section 414(b) of the Code, or any trade or business which is under common
control with either Co-issuer within the meaning of section 414(c) of the Code.



"Event of Default" shall mean any of the events specified in paragraph 7A,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act, and "Default" shall mean any of such events,
whether or not any such requirement has been satisfied.



"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.



"Facility" shall have the meanings specified in paragraph 2B(1).



"Facility Fee" shall have the meaning specified in paragraph 2B(8)(i).



"Funded Debt" shall mean with respect to any Person, all Indebtedness of such
Person which by its terms or by the terms of any instrument or agreement
relating thereto matures, or which is otherwise payable or unpaid, more than one
year from, or is directly or indirectly renewable or extendible at the option of
the debtor to a date more than one year (including an option of the debtor under
a revolving credit or similar agreement obligating the lender or lenders to
extend credit over a period of more than one year) from, the date of the
creation thereof.



"General Partner" and "General Partners" shall mean the Managing General Partner
which is the general partner of the Company, and any Person substituted for or
who succeeds either of them as a general partner pursuant to the terms of the
Partnership Agreement, in each case in such capacity.



"Gross Worth" shall mean, as of any time of determination thereof, the sum of
Owners' Equity and Consolidated Debt.



"Guarantee" shall mean, with respect to any Person, any direct or indirect
liability, contingent or otherwise, of such Person with respect to any
indebtedness, lease, dividend or other obligation of another, including, without
limitation, any such obligation directly or indirectly guaranteed, endorsed
(otherwise than for collection or deposit in the ordinary course of business) or
discounted or sold with recourse by such Person, or in respect of which such
Person is otherwise directly or indirectly liable, including, without
limitation, any such obligation in effect guaranteed by such Person through any
agreement (contingent or otherwise) to purchase, repurchase or otherwise acquire
such obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise), or to maintain the solvency or
any balance sheet or other financial condition of the obligor of such
obligation, or to make payment for any products, materials or supplies or for
any transportation or service, regardless of the non-delivery or non-furnishing
thereof, in any such case if the purpose or intent of such agreement is to
provide assurance that such obligation will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
obligation will be protected against loss in respect thereof. The amount of any
Guarantee shall be equal to the outstanding principal amount of the obligation
guaranteed or such lesser amount to which the maximum exposure of the guarantor
shall have been specifically limited.



"Hedge Treasury Note(s)" shall mean, with respect to any Accepted Note, the
United States Treasury Note or Notes whose duration (as determined by
Prudential) most closely matches the duration of such Accepted Note.



"Hostile Tender Offer" shall mean, with respect to the use of proceeds of any
Note, any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity interests, securities or
rights are of a class which is publicly traded on any securities exchange or in
any over-the-counter market, other than purchases of such shares, equity
interests, securities or rights representing less than 5% of the equity
interests or beneficial ownership of such corporation or other entity for
portfolio investment purposes, and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity prior to the date on which the Issuer makes
the Request for Purchase of such Note.



"Indebtedness" shall mean, with respect to any Person, without duplication, (i)
all items (excluding deferred compensation, items of contingency reserves and
reserves for deferred income taxes) which in accordance with generally accepted
accounting principles would be included in determining total liabilities as
shown on the liability side of a balance sheet of such Person as of the date on
which Indebtedness is to be determined, (ii) all indebtedness secured by any
Lien on any property or asset owned or held by such Person subject thereto,
whether or not the indebtedness secured thereby shall have been assumed, and
(iii) all indebtedness of others with respect to which such Person has become
liable by way of Guarantee.



"Intercreditor Agreement" shall have the meaning specified in paragraph 3G.



"Interest Coverage Ratio" shall mean "Interest Coverage Ratio" as defined in the
Credit Agreement as in effect on the date hereof and with such modifications to
such definition as the Required Holder(s) may consent to in writing. No
modification or termination of the Credit Agreement shall affect the continued
applicability of the foregoing reference thereto.



"Issuance Period" shall have the meaning specified in paragraph 2B(2).



"Issuer" shall mean the Co-Issuers or the Company, as the case may be or the
context requires.



"KBF Partnership Agreement" shall mean the partnership agreement of Knott's
Berry Farm.



"Lien" shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, any lease in the nature
thereof, and the filing of or agreement to give any financing statement under
the Uniform Commercial Code of any jurisdiction) or any other type of
preferential arrangement for the purpose, or having the effect, of protecting a
creditor against loss or securing the payment or performance of an obligation.



"Limited Partner" shall mean any Person who is or shall become a limited partner
of the Company, in such capacity.



"Managing General Partner" shall mean Cedar Fair Management Company, an Ohio
corporation, and its successors and assigns.



"Multiemployer Plan" shall mean any Plan which is a "multiemployer plan" (as
such term is defined in section 4001(a)(3) of ERISA).



"Note" and "Notes" shall have the meaning specified in paragraph 1.



"Officer's Certificate" shall mean a certificate signed in the name of the
Company by an Authorized Officer of the Company.



"Owners' Equity" shall mean, as of any time of determination thereof, the
partners' equity or shareholders' equity (as the case may be) of the Company.



"Partner" shall mean any General Partner or any Limited Partner.



"Partnership Agreement" shall mean the Third Amended and Restated Agreement of
Limited Partnership of the Company, dated as of April 21, 1987, among Cedar Fair
Management Company, as General Partner, and the limited partners named therein,
as the same has been and may be amended or supplemented from time to time.



"Person" shall mean and include an individual, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a government or any
department or agency thereof.



"Plan" shall mean any "employee pension benefit plan" (as such term is defined
in section 3 of ERISA) which is or has been established or maintained, or to
which contributions are or have been made, by the Company or by any trade or
business, whether or not incorporated which, together with the Company, is under
common control, as described in section 414(b) or (c) of the Code.



"Priority Debt" shall mean, as of any time of determination thereof, (i) Debt of
any Subsidiary, excluding however (a) Debt owed to the Company or another
Subsidiary and (b) Indebtedness which is subject to the terms of the
Intercreditor Agreement and (ii) Debt of the Company secured by any Lien.



"Prudential" shall mean The Prudential Insurance Company of America.



"Prudential Affiliate" shall mean any corporation or other entity all of the
Voting Stock (or equivalent voting securities or interests) of which is owned by
Prudential either directly or through Prudential Affiliates.



"Purchaser(s)" shall mean Prudential and each Prudential Affiliate as purchaser
of any Note.



"Related Person" shall mean (i) any General Partner, (ii) any Person owning 10%
or more of the depository units representing limited partnership interests in
the Company or (iii) any Affiliate of any Person described in clause (i) or
(ii).



"Request for Purchase" shall have the meaning specified in paragraph 2B(3).



"Required Holder(s)" shall mean the holder or holders of at least 51% of the
aggregate principal amount of the Notes or of a Series of Notes, as the context
may require, from time to time outstanding.



"Rescheduled Closing Day" shall have the meaning specified in paragraph 2B(7).



"Responsible Officer" shall mean the chief executive officer, chief operating
officer, treasurer, chief financial officer or chief accounting officer of the
Company, general counsel of the Company or any other officer of the Company
involved principally in its financial administration or its controllership
function.



"Securities Act" shall mean the Securities Act of 1933, as amended.



"Series" shall have the meaning specified in paragraph 1.



"Series A Notes" shall mean the 8.43% $50,000,000 Series A Notes executed by the
Company dated August 24, 1994 and due August 24, 2006, and any Note delivered in
exchange or substitution therefor pursuant to this Agreement.



"Significant Holder" shall mean (i) Prudential and any other Purchaser, so long
as Prudential or such Purchaser shall hold (or be committed under this Agreement
to purchase) any Note, or (ii) any other holder of at least 5% of the aggregate
principal amount of any Series of Notes from time to time outstanding.



"Significant Subsidiary" shall mean any Subsidiary of the Company or any of its
Subsidiaries, (i) having assets which shall have contributed 10% or more of
Consolidated Pre-Tax Income for any of the three fiscal years then most recently
ended, (ii) having assets whose aggregate fair value (as determined in good
faith by the board of directors of the Managing General Partner or the Company,
as the case may be) shall exceed 10% of the Consolidated Net Assets or (iii) the
sale of which shall have a material adverse effect on the Company.



"Structuring Fee" shall have the meaning specified in paragraph 2B(8)(iv).



"Subsidiary" shall mean any corporation or partnership the majority of the stock
of every class of which, except directors' qualifying shares, or the majority of
equity interest in which shall, at the time as of which any determination is
being made, be owned by the Company either directly or through Subsidiaries and
"75%-owned Subsidiary" shall mean any corporation or partnership 75% of the
stock of every class of which, except directors' qualifying shares, or 75% of
the equity interest in which shall, at the time as of which any determination is
being made, be owned by the Company either directly or through a 75%-owned
Subsidiary.



"Testing Period" shall mean for any determination a single period consisting of
the four consecutive fiscal quarters of the Company then last ended (whether or
not such quarters are all within the same fiscal year).



"Transferee" shall mean any direct or indirect transferee of all or any part of
any Note purchased under this Agreement.



"Treasury Manager" shall mean Magnum Management Corporation, a Ohio corporation.



"Voting Stock" shall mean, with respect to any corporation, any shares of stock
of such corporation whose holders are entitled under ordinary circumstances to
vote for the election of directors of such corporation (irrespective of whether
at the time stock of any other class or classes shall have or might have voting
power by reason of the happening of any contingency).



10C. Accounting Principles, Terms and Determinations. All references in this
Agreement to "generally accepted accounting principles" shall be deemed to refer
to generally accepted accounting principles in effect in the United States at
the time of application thereof. Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all determinations with
respect to accounting matters hereunder shall be made, and all financial
statements and certificates and reports as to financial matters required to be
furnished hereunder shall be prepared, in accordance with generally accepted
accounting principles applied, in the case of any such unaudited financial
statements, certificates and reports, on a basis consistent with the most recent
audited consolidated financial statements of the Company and its Subsidiaries
delivered pursuant to clause (ii) of paragraph 5A or, if no such statements have
been so delivered, the most recent audited financial statements referred to in
clause (i) of paragraph 8B.



11. MISCELLANEOUS.



11A. Note Payments. The Issuer of each Note agrees that, so long as any
Purchaser shall hold any Note, it will make payments of principal thereof and
Yield-Maintenance Amount, if any, and interest thereon, which comply with the
terms of this Agreement, by wire transfer of immediately available funds for
credit to (i) the account or accounts of Prudential specified in the Purchaser
Schedule attached hereto in the case of any Series B Note, (ii) the account or
accounts as specified in the purchaser schedule attached to the applicable
Confirmation of Acceptance or (iii) such other account or accounts in the United
States as any Purchaser may designate in writing, notwithstanding any contrary
provision herein or in any Note with respect to the place of payment. Each
Purchaser agrees that, before disposing of any Note, it will make a notation
thereon (or on a schedule attached thereto) of all principal payments previously
made thereon and of the date to which interest thereon has been paid. The
Co-Issuers agree to afford the benefits of this paragraph 11A to any Transferee
which shall have made the same agreement as you have made in this paragraph 11A.



11B. Expenses. The Co-Issuers jointly and severally agree, whether or not the
transactions contemplated hereby shall be consummated, to pay, and save each
Purchaser and any Transferee harmless against liability for the payment of, all
out-of-pocket expenses arising in connection with such transactions, including
(i) all document production and duplication charges and the fees and expenses of
any special counsel engaged by the Purchasers or any Transferee in connection
with this Agreement, the transactions contemplated hereby and any subsequent
proposed modification of, or proposed consent under, this Agreement, whether or
not such proposed modification shall be effected or proposed consent granted,
and (ii) the costs and expenses, including attorneys' fees, incurred by each
Purchaser or any Transferee in enforcing (or in determining whether or in what
manner to enforce) any rights under this Agreement or the Notes or in responding
to any subpoena or other legal process issued in connection with this Agreement
or the transactions contemplated hereby or by reason of any Purchaser's or any
Transferee's having acquired any Note, including without limitation costs and
expenses incurred in any bankruptcy case. The obligations of the Co-Issuers
under this paragraph 11B shall survive the transfer of any Note or portion
thereof or interest therein by any Purchaser or any Transferee and the payment
of any Note.



11C. Consent to Amendments. This Agreement may be amended, and the Co-Issuers
and the Company's Subsidiaries may take any action herein prohibited, or omit to
perform any act herein required to be performed by it, if the Co-Issuers shall
obtain the written consent to such amendment, action or omission to act, of the
Required Holder(s) of the Notes of each Series except that, (i) with the written
consent of the holders of all Notes of a particular Series, and if an Event of
Default shall have occurred and be continuing, of the holders of all Notes of
all Series, at the time outstanding (and not without such written consents), the
Notes of such Series may be amended or the provisions thereof waived to change
the maturity thereof, to change or affect the principal thereof, or to change or
affect the rate or time of payment of interest or Yield-Maintenance Amount
payable with respect to the Notes of such Series, (ii) without the written
consent of the holder or holders of all Notes at the time outstanding, no
amendment to or waiver of the provisions of this Agreement shall change or
affect the provisions of paragraph 7A or this paragraph 11C insofar as such
provisions relate to proportions of the principal amount of the Notes of any
Series, or the rights of any individual holder of Notes, required with respect
to any declaration of Notes to be due and payable or with respect to any
consent, (iii) with the written consent of Prudential (and not without the
written consent of Prudential) the provisions of paragraph 2 may be amended or
waived (except insofar as any such amendment or waiver would affect any rights
or obligations with respect to the purchase and sale of Notes which shall have
become Accepted Notes prior to such amendment or waiver) and (iv) with the
written consent of all of the Purchasers which shall have become obligated to
purchase Accepted Notes of any Series (and not without the written consent of
all such Purchasers), any of the provisions of paragraphs 2 and 3 may be amended
or waived insofar as such amendment or waiver would affect only rights or
obligations with respect to the purchase and sale of the Accepted Notes of such
Series or the terms and provisions of such Accepted Notes. Each holder of any
Note at the time or thereafter outstanding shall be bound by any consent
authorized by this paragraph 11C, whether or not such Note shall have been
marked to indicate such consent, but any Notes issued thereafter may bear a
notation referring to any such consent. No course of dealing between the
Co-Issuers and the holder of any Note nor any delay in exercising any rights
hereunder or under any Note shall operate as a waiver of any rights of any
holder of such Note. As used herein and in the Notes, the term "this Agreement"
and references thereto shall mean this Agreement as it may from time to time be
amended or supplemented.



11D. Form, Registration, Transfer and Exchange of Notes; Lost Notes. The Notes
are issuable as registered notes without coupons in denominations of at least
$1,000,000, except as may be necessary to reflect any principal amount not
evenly divisible by $1,000,000. The Treasury Manager shall keep at its principal
office a register in which the Treasury Manager shall provide for the
registration of Notes and of transfers of Notes. Upon surrender for registration
of transfer of any Note at the principal office of the Treasury Manager, the
Issuer shall, at its expense, execute and deliver one or more new Notes of like
tenor and of a like aggregate principal amount, registered in the name of such
transferee or transferees. At the option of the holder of any Note, such Note
may be exchanged for other Notes of like tenor and of any authorized
denominations, of a like aggregate principal amount, upon surrender of the Note
to be exchanged at the principal office of the Treasury Manager. Whenever any
Notes are so surrendered for exchange, the Issuer shall, at its expense, execute
and deliver the Notes which the holder making the exchange is entitled to
receive. Every Note surrendered for registration of transfer or exchange shall
be duly endorsed, or be accompanied by a written instrument of transfer duly
executed, by the holder of such Note or such holder's attorney duly authorized
in writing. Any Note or Notes issued in exchange for any Note or upon transfer
thereof shall carry the rights to unpaid interest and interest to accrue which
were carried by the Note so exchanged or transferred, so that neither gain nor
loss of interest shall result from any such transfer or exchange. Upon receipt
of written notice from the holder of any Note of the loss, theft, destruction or
mutilation of such Note and, in the case of any such loss, theft or destruction,
upon receipt of such holder's unsecured indemnity agreement, or in the case of
any such mutilation upon surrender and cancellation of such Note, the Issuer
will make and deliver a new Note, of like tenor, in lieu of the lost, stolen,
destroyed or mutilated Note.



11E. Persons Deemed Owners; Participations. Prior to due presentment for
registration of transfer, the Issuer may treat the Person in whose name any Note
is registered as the owner and holder of such Note for the purpose of receiving
payment of principal of and Yield-Maintenance Amount, if any, and interest on
such Note and for all other purposes whatsoever, whether or not such Note shall
be overdue, and the Issuer shall not be affected by notice to the contrary.
Subject to the preceding sentence, the holder of any Note may from time to time
grant participations in all or any part of such Note to any Person on such terms
and conditions as may be determined by such holder in its sole and absolute
discretion.



11F. Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained herein or made in writing by or on
behalf of the Co-Issuers in connection herewith shall survive the execution and
delivery of this Agreement and the Notes, the transfer by any Purchaser of any
Note or portion thereof or interest therein and the payment of any Note, and may
be relied upon by any Transferee, regardless of any investigation made at any
time by or on behalf of any Purchaser or any Transferee. Subject to the
preceding sentence, this Agreement and the Notes embody the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings relating to the
subject matter hereof.



11G. Successors and Assigns. All covenants and other agreements in this
Agreement contained by or on behalf of any of the parties hereto shall bind and
inure to the benefit of the respective successors and assigns of the parties
hereto (including, without limitation, any Transferee) whether so expressed or
not.



11H. Notices. All written communications provided for hereunder (other than
communications provided for under paragraph 2) shall be sent by first class mail
or nationwide overnight delivery service (with charges prepaid) and (i) if to
any Purchaser, addressed as specified for such communications in the purchaser
schedule attached to the applicable Confirmation of Acceptance, or at such other
address as any Purchaser shall have specified to the Co-Issuers in writing, (ii)
if to any other holder of any Note, addressed to such other holder at such
address as such other holder shall have specified to the Co-Issuers in writing
or, if any such other holder shall not have so specified an address to the
Co-Issuers, then addressed to such other holder in care of the last holder of
such Note which shall have so specified an address to the Company, and (iii) if
to either Co-Issuer, addressed to it c/o Treasury Manager at One Causeway Drive,
P.O. Box 5006, Sandusky, Ohio 44871-5006, Attention: Treasurer, or at such other
address as such Co-Issuer shall have specified to the holder of each Note in
writing. Any communication pursuant to paragraph 2 shall be made by the method
specified for such communication in paragraph 2, and shall be effective to
create any rights or obligations under this Agreement only if, in the case of a
telephone communication, an Authorized Officer of the party conveying the
information and of the party receiving the information are parties to the
telephone call, and in the case of a telecopier communication, the communication
is signed by an Authorized Officer of the party conveying the information,
addressed to the attention of an Authorized Officer of the party receiving the
information, and in fact received at the telecopier terminal the number of which
is set forth on the Information Schedule attached hereto or at such other
telecopier terminal as the party receiving the information shall have specified
in writing to the party sending such information.



11I. Descriptive Headings. The descriptive headings of the several paragraphs of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.



11J. Satisfaction Requirement. If any agreement, certificate or other writing,
or any action taken or to be taken, is by the terms of this Agreement required
to be satisfactory to any Purchaser, to any holder of Notes or to the Required
Holder(s), the determination of such satisfaction shall be made by such
Purchaser, such holder or the Required Holder(s), as the case may be, in the
sole and exclusive judgment (exercised in good faith) of the Person or Persons
making such determination.



11K. Payments Due on Non-Business Days. Anything in this Agreement or the Notes
to the contrary notwithstanding, any payment of principal of or interest on any
Note that is due on a date other than a Business Day shall be made on the next
succeeding Business Day. If the date for any payment is extended to the next
succeeding Business Day by reason of the preceding sentence, the period of such
extension shall be included in the computation of the interest payable on such
Business Day.



11L. Limited Liability of Partners. Anything in this Agreement or the Notes to
the contrary notwithstanding, no recourse under or in respect of this Agreement
or the Notes shall be had against any Partner, shareholder of a Partner or
partner of a Partner by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of statute or otherwise, whether based on
agency, deputization or otherwise, it being expressly agreed that no personal
liability whatsoever shall attach to or be incurred by the Partners,
shareholders of Partners or partners of Partners or any of them under or by
reason of this Agreement or the Notes; provided that the foregoing limitation of
liability shall in no way constitute a limitation on the right of the holders of
the Notes to enforce their remedies against the Company's assets for the
collection of amounts due and owing under the Notes or any other obligation of
the Company contemplated by this Agreement. Each of the Notes shall contain a
statement to the effect that the obligations of the Partners are limited as
provided in this paragraph 11L.



11M. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is prohibited by
any one of such covenants, the fact that it would be permitted by an exception
to, or otherwise be in compliance within the limitations of, another covenant
shall not avoid the occurrence of a Default or Event of Default if such action
is taken or such condition exists.



11N. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



11O. Governing Law, Jurisdiction; Consent to Service of Process. (1) This
Agreement shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the internal law of the State of Illinois; (2)
Each of the parties hereto hereby irrevocably and unconditionally submits to the
nonexclusive jurisdiction of any Illinois State court or Federal court of the
United States of America sitting in the Northern District of Illinois, and any
appellate court of any of the foregoing, in any action or proceeding arising out
of or relating to this Agreement or the Notes or for recognition or enforcement
of any judgment entered in any such action or proceeding, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Illinois State court or, to the extent permitted by law, in such Federal court.
Each of the parties hereto agree that any summons, complaint or other process
with respect to any proceeding initiated in any such court may be made by any
means permitted by Illinois law or federal law. Each of the parties hereto
agrees that a final judgment in any such action or proceeding may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement shall affect any right that any party hereto
otherwise may have to bring any action or proceeding relating to this Agreement
or the Notes against any other party hereto in the courts of any jurisdiction;
(3) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any
Illinois State or Federal court of the United States of America sitting in the
Northern District of Illinois. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court; (4)
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any manner permitted by law.



11P. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.



11Q. Binding Agreement. When this Agreement is executed and delivered by the
Co-Issuers and Prudential, it shall become a binding agreement between the
Co-Issuers and Prudential. This Agreement shall also inure to the benefit of
each other Purchaser which shall have executed and delivered a Confirmation of
Acceptance, and each such other Purchaser shall be bound by this Agreement to
the extent provided in such Confirmation of Acceptance.



12. JOINT AND SEVERAL OBLIGATIONS.





12.1 Nature of Obligations. The obligations of the Co-Issuers under this
Agreement, the Series B Notes, any other Notes executed by the Co-Issuers
hereunder are joint and several primary obligations of each Co-Issuer regardless
of which Co-Issuer actually receives the proceeds of any Notes or the manner in
which Prudential, any Purchaser or Transferee accounts for such Notes on its
books and records.





12.2 Failure of any Co-Issuer to Perform. In the event either Co-Issuer fails to
make full and punctual payment of any obligation due hereunder, the other
Co-Issuer shall forthwith on demand by the Required Holder(s) pay the entire
amount not so paid at the place and in the currency and otherwise in the manner
specified in this Agreement or any other applicable agreement or instrument
delivered in connection herewith.



12.3. Additional Undertaking. As a separate, additional and continuing
obligation, each Co-Issuer unconditionally and irrevocably undertakes and agrees
for the benefit of the holders from time to time of the Notes that, should any
amounts not be recoverable from the other Co-Issuer under paragraph 12.2 for any
reason whatsoever (including, without limitation, by reason of any provision of
this Agreement, any Note or other agreement delivered in connection herewith
being or becoming void, unenforceable, or otherwise invalid under any applicable
law) then, notwithstanding any notice or knowledge thereof by any holder of any
Note or any other Person, at any time, such Co-Issuer as sole, original and
independent obligor, upon demand by the Required Holder(s), will make payment to
the applicable holders of the Notes, of all such obligations not so recoverable
by way of full indemnity, in such currency and otherwise in such manner as is
provided in this Agreement or any other applicable agreement or instrument
delivered in connection herewith.



12.4 Joint and Several Obligations Unconditional, etc. The obligations of each
Co-Issuer under this Agreement shall be unconditional and absolute and, without
limiting the generality of the foregoing shall not be released, discharged or
otherwise affected by the occurrence, one or more times, of any of the
following:



(i) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of the Co-Issuers under any agreement or instrument, by
operation of law or otherwise;



(ii) any modification, restatement or amendment of or supplement to this
Agreement, any Note, or any other agreement or instrument evidencing or relating
to any obligation of the Co-Issuers;



 

(iii) any release, non-perfection or invalidity of any direct or indirect
security for any obligation of the Co-Issuers under any agreement or instrument
evidencing or relating to any such obligation;



(iv) any change in the corporate existence, structure or ownership of any
Co-Issuer or Subsidiary of the Company or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting either Co-Issuer or
Subsidiary of the Company or its assets or any resulting release or discharge of
any obligation contained in any agreement or instrument evidencing or relating
to any obligation of the Co-Issuers;



(v) the existence of any claim, set-off or other rights which either Co-Issuer
may have at any time against the other Co-Issuer, any holder of any Note, or any
other Person, whether in connection herewith or any unrelated transactions;



(vi) any invalidity or unenforceability relating to or against either Co-Issuer
for any reason of any agreement or instrument evidencing or relating to any
obligation of the Co-Issuers, or any provision of applicable law or regulation
purporting to prohibit the payment by either Co-Issuer of any obligation of the
Co-Issuers; or



(vii) any other act or omission to act, or delay of any kind by either
Co-Issuer, any holder of any Note or any other Person or any other circumstance
whatsoever which might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of such Co-Issuer's obligations under this
paragraph or the other provisions of this Agreement and the documents delivered
in connection herewith.



12.5 Co-Issuer's Obligations to Remain in Effect; Restoration. Each Co-Issuer's
obligations under this paragraph and the other provisions of this Agreement and
the documents delivered in connection herewith shall remain in full force and
effect until the principal of and interest on the Notes and other obligations
hereunder (including, without limitation, the Yield-Maintenance Amount, if any),
and all other amounts payable by the Co-Issuers, under this Agreement or any
other agreement or instrument evidencing or relating to any of the obligations
of the Co-Issuers, shall have been paid in full. If at any time any payment of
any of the obligations of Co-Issuer in respect of any obligations hereunder is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of a Co-Issuer, the Co-Issuers' obligations under
this paragraph and the other provisions of this Agreement and the documents
delivered in connection herewith with respect to such payment shall be
reinstated at such time as though such payment had been due but not made at such
time.



12.6 Waiver of Acceptance, etc. Each Co-Issuer irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that any time any action be taken by any Person against
the other Co-Issuer or any other Person, or against any collateral or guaranty
of any other Person.



12.7 Subrogation. Until the indefeasible payment in full of all of the
Co-Issuer's obligations to the holders of the Notes, no Co-Issuer shall have any
rights, by operation of law or otherwise, upon making any payment under this
paragraph 12 or the other provisions of this Agreement or the documents
delivered in connection herewith to be subrogated to the rights of the payee
against the other Co-Issuer with respect to such payment or otherwise to be
reimbursed, indemnified or exonerated by the other Co-Issuer in respect thereof.



 

 

 

 

 

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



 

12.8 Effect of Stay. In the event that acceleration of the time for payment of
any amount payable by either Co-Issuer with respect to any of the Co-Issuers'
obligations is stayed upon insolvency, bankruptcy or reorganization of the other
Co-Issuer, all such amounts otherwise subject to acceleration under the terms of
any applicable agreement or instrument evidencing or relating to any such
obligation shall nonetheless be payable by the other Co-Issuer under this
paragraph 12 and the other provisions of this Agreement and the documents
delivered in connection herewith forthwith on demand by the Required Holder(s).



Very truly yours,

CEDAR FAIR, L.P.,

as a Co-Issuer

By: CEDAR FAIR MANAGEMENT COMPANY,

Managing General Partner

By: /s/ Bruce A. Jackson

Bruce A. Jackson

Vice President & Chief Financial Officer

KNOTT'S BERRY FARM,

as a Co-Issuer

By: Magnum Management Corporation

one of its general partners

By: /s/ Bruce A. Jackson

Bruce A. Jackson

Vice President & Chief Financial Officer

The foregoing Agreement is hereby accepted

as of the date first above written.

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA

By: /s/ P. Scott von Fischer

Title: Vice President

 

 